            CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 1 of 124




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


KENNETH PETERSON, RICHARD                      Case No. 0:19-cv-01129
KIMBLE, SHARON DAWSON-GREEN,
LISA MELEGARI, CINDY
ABERNATHY, ANDREW COHEN,
MARCELO LOPEZ, TANYA LEWIS,
NICOLE GUTIERREZ, SHARON
KILLMON, KAREN CARTER, CHARLIE                 AMENDED CLASS ACTION
MORGAN, BRENT RASMUSSEN, APRIL                 COMPLAINT
O’CONNOR, KENT WINCHESTER,
BRENDA KING, CHONG LOR,
MICHELLE OVERSEN AND WILLIAM
GEE.

                                Plaintiffs,    DEMAND FOR JURY TRIAL

           v.

JBS USA FOOD COMPANY HOLDINGS,
TYSON FOODS, INC., CARGILL, INC.,
and NATIONAL BEEF PACKING
COMPANY,

                             Defendants.




540790.1
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 2 of 124




                                         TABLE OF CONTENTS
                                                                                                                         Page

I.     NATURE OF ACTION........................................................................................ 1

II.    JURISDICTION AND VENUE ......................................................................... 12

III.   PARTIES ............................................................................................................ 13

       A.        Plaintiffs .................................................................................................. 13
       B.        Defendants ............................................................................................... 17
IV.    THE MEATPACKING DEFENDANTS CONSPIRED TO ELEVATE THEIR
       MARGINS BY DEPRESSING THE PRICE THAT THEY PAID TO
       ACQUIRE CATTLE .......................................................................................... 18

       A.        Industry Background ............................................................................... 19
       B.        The Meatpacking Defendants coordinated to reduce output, elevate their
                 margins, and suppress the prices paid to beef farmers. ........................... 21
V.     THE MEATPACKING DEFENDANTS REPORTED RECORD MARGINS
       AFTER THE START OF THE COLLUSIVE ACTIVITY ............................... 29

       A.        Prior to 2015, the profits for the Meatpacking Defendants were low. .... 29
       B.        Starting in 2015, the margins for the Meatpacking Defendants soared. . 30
       C.        Tyson and JBS attributed their record 2017 & 2018 profits to their
                 visibility into the beef supply chain. ....................................................... 32
VI.    THE STRUCTURE OF THE BEEF PACKER INDUSTRY IS CONDUCIVE
       TO THE CONSPIRACY.................................................................................... 34

       A.        The beef meatpacking industry was highly concentrated. ...................... 35
       B.        The beef packer market featured high barriers to entry. ......................... 38
       C.        Beef is a commodity product. ................................................................. 39
       D.        The beef meatpacking market featured unusual market share stability
                 during the relevant period........................................................................ 40
       E.        The demand for beef is inelastic. ............................................................ 42
       F.        Abnormal pricing during the Class Period demonstrates the success of
                 the collusive scheme. ............................................................................... 43



                                                            -i-
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 3 of 124




        G.       Overcharges due to the cartel were passed through to the indirect
                 purchaser class. ........................................................................................ 44
        H.       The elevation in processor margins during the Class Period is not
                 explained by changes in export levels or international demand for
                 beef. ......................................................................................................... 48
        I.       The Meatpacking Defendants actively concealed the conspiracy........... 50
VII.    CLASS ACTION ALLEGATIONS ................................................................... 51

VIII. ANTITRUST INJURY ....................................................................................... 57

IX.     CAUSES OF ACTION....................................................................................... 59

X.      REQUEST FOR RELIEF ................................................................................. 119

XI.     JURY TRIAL DEMANDED ........................................................................... 120




                                                            - ii -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 4 of 124




       Plaintiffs bring this action on behalf of themselves individually and on behalf of a

plaintiff class consisting of all persons and entities who purchased beef indirectly from a

defendant or co-conspirator for personal use in the United States from at least January 1,

2015 until the present (Class Period). Plaintiffs bring this action for injunctive relief

under Section 1 of the Sherman Act, and for treble damages under the antitrust laws,

unfair competition laws, consumer protection laws, and unjust enrichment common laws

of the several states against defendants, and demand a trial by jury.

                              I.     NATURE OF ACTION

       1.     The defendants in this case (at times referred to in this complaint as the

Meatpacking Defendants) are the largest meatpacking companies in the world and the

leading processors of approximately $100 billion in annual commerce in the retail beef

industry. These defendants entered into a conspiracy to maximize profits from the

distribution channel of beef – by both extracting all gains from the ranchers who raised

the cattle, as well as artificially inflating the price of beef being sold to the consumer. The

defendants engaged in a concerted scheme to suppress throughput of beef, artificially

depressing both the amount of cattle they purchased and the amount of processed beef

they sold to retail operations. The purpose of the scheme was to lower throughput of beef

supply and thus maximize the margins they received from sale of beef. The result of the

scheme was that the defendants underpaid the farmers by artificially depressing demand

for cattle and thus lowering prices, and simultaneously overcharged consumers by

reducing their output of beef and thus inflating consumer prices.




                                            -1-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 5 of 124




       2.     Defendants’ scheme was successful, in part, because of the structure of the

beef industry. The slaughter and packing of beef is an essential part of the beef supply

chain. A small number of meatpackers – the Meatpacking Defendants – control this

crucial step of the distribution chain. The Meatpacking Defendants purchase fed cattle

from farmers, process them into beef, and then sell the beef to retailers. Defendants and

their co-conspirators collectively control over 70 percent of the wholesale beef market.

       3.     An industry insider familiar with the operations of the Meatpacking

Defendants stated that the “beef industry is very unique.” According to insiders, much of

the business operations for the beef industry operate in a “gray area” and that “meat

works like the mafia.” The business operations of the Meatpacking Defendants are

intertwined because, due to vertical integration into various stages of the distribution

stages of beef, the Meatpacking Defendants frequently sell meat to each other which is

then processed for retail sale. The result is that “someone may be a competitor but also a

customer.” Given these frequent interactions, executives at companies in the

Meatpacking Industry “all know each other.”

       4.     The Meatpacking Defendants, Cargill, Inc., JBS USA, Tyson Foods, Inc.,

and National Beef Packing Company entered into a conspiracy from at least 2015 to the

present to fix, raise, maintain and stabilize the price of beef.1 The principal (but not

exclusive) method by which defendants implemented and executed their conspiracy was

by coordinating on collusive conduct that depressed the price, and thus future supply, of


   1
     For the purposes of this complaint, beef includes beef meat purchased fresh or
frozen.

                                            -2-
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 6 of 124




cattle that they purchased while continuing to maintain an elevated price at which they

sold beef to retail operations. As alleged in this complaint, as long as they act in concert

with one another the Meatpacking Defendants have a shared incentive to reduce the

amount of beef that they procure, because this artificial restriction on their collective

demand for fed cattle will lead to reduced prices that each one must pay for fed cattle.

The Meatpacking Defendants increase their profits by widening the spread between the

price that they pay for cattle and the price at which they sell beef. The basics of supply

and demand mean that if there is less beef produced by all Meatpacking Defendants

because of their artificially lowered demand for fed cattle, then there will be a higher

price for beef sold to consumers and other purchasers. The Meatpacking Defendants reap

increased profits while both the cattle ranchers and consumers are harmed.

       5.      Beginning in 2015, the beef market saw a marked change in pricing

practices. Before 2015, the prices of cattle and beef moved in tandem. This is a natural

relationship because beef is simply cattle that has been processed for sale. After 2015,

and during the conspiracy, this fundamental economic relationship was severed. From

2015 through 2018, the price of cattle declined significantly while the price of beef

remained elevated. As starkly demonstrated in the following chart, around 2015, the price

of live cattle declined (the orange line), while the retail price being charged to consumers

(the blue bars) remained inflated, and unlike in prior years, almost completely unrelated

to the price of live cattle:




                                            -3-
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 7 of 124




       6.      While the Meatpacking Defendants reaped billions of dollars in profits,

consumers suffered financial harm. In a functioning market, lower cattle prices would

lead to lower beef prices. But, as discussed below, the econometric evidence is indicative

that the Meatpacking Defendants agreed not to compete on the price of beef because

during the period of anticompetitive activity, beef prices no longer reflected changes in

underlying cattle prices and consumers overpaid for their beef. Prior to the conspiracy,

the U.S. Department of Justice (DOJ) recognized that when the beef market is

functioning competitively, there is a strong relationship between the supply of cattle and

the price being charged to consumers (the pass-through of the overcharge). The DOJ has

stated that:

               [A]ll else being equal, when the meat packing industry
               reduces production levels, feedlots and cattle producers are
               paid less for fed cattle because fewer fed cattle are demanded


                                           -4-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 8 of 124




              and customers pay more for [beef] because less is available
              for purchase. Because the supply of fed cattle and demand for
              [beef] are relatively insensitive to short-term changes in price,
              even small changes in industry production levels can
              significantly affect packer profits.

In fact, as the United States pointed out in 2008, concern over anticompetitive conduct by

beef processors that harmed both cattle ranchers and beef consumers was a leading driver

for the initial passage of the Sherman Act.2

       7.     The anticompetitive actions of the defendants were successful in severing

the relationship between cattle and beef prices. As shown in the following chart, prior to

the conspiracy, cattle and beef prices were closely correlated to each other:




   2
     See Note by the United States, pg. 1 Roundtable on Monopsony and Buyer Power,
October 13, 2008 (“The 1890 debates in both houses of the United States Congress
demonstrated concern with the exercise of market power on both the buying and selling
sides of the market. Many legislators singled out large meat packers for condemnation,
and they were condemned as much for reducing the prices paid to cattle farmers as for
raising prices to consumers. In response, Congress passed the Sherman Act, “aimed at
preserving free and unfettered competition as the rule of trade.” “The Act is
comprehensive in its terms and coverage, protecting all who are made victims of the
forbidden practices by whomever they may be perpetrated.”) (available at
https://www.ftc.gov/sites/default/files/attachments/us-submissions-oecd-and-other-
international-competition-fora/monopsony.pdf).

                                           -5-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 9 of 124




       8.     After the start of the anticompetitive activity in 2015, the strong

relationship between cattle and beef prices disappeared as a result of the anticompetitive

actions of the defendants. This econometric evidence is indicative of an agreement

among defendants not to compete on price in the beef market. As shown in the following

chart, cattle and beef prices had almost no relationship to each other between January

2016 and February 2019:




                                           -6-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 10 of 124




       9.      As shown in the below chart, during certain periods of time from 2015-

2018, the relationship between cattle and beef prices inverted. This is an expected

economic consequence of a conspiracy by the Meatpacking Defendants to reduce

throughput – artificially reducing both the supply of cattle they purchase and the supply

of beef that they sell to retail operations – because the supply reductions on both end of

the beef supply chain causes both a reduction in the number of cattle and an elevation in

the retail price of beef:




                                           -7-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 11 of 124




       10.    In any market, economic theory predicts that it may be more profitable for

an industry to produce a smaller amount of output. There are two reasons for this: (1) the

industry is able to buy from the subset of suppliers who are able to tolerate lower prices,

and (2) the industry is able to sell their output to the subset of consumers that are able to

tolerate a higher price. Upstream producers and downstream consumers both lose out as

overall level of throughput is constricted – sellers are underpaid as if there were a glut,

while buyers pay a premium as if there were a shortage. The market may eventually

adjust to this situation, as suppliers go out of business and consumers learn to pay more

or live with less, but the long-term effect is inevitably a smaller industry and a worse-off

consumer. Courts recognize that such markets harm both producers, here the cattle

ranchers, and the end user consumers because they lead to higher consumer prices,




                                            -8-
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 12 of 124




suboptimal output of the product, reduced product quality, and the substitution of less

efficient alternative products.3

         11.    The econometric data showing the suppression of cattle prices and the

maintenance of retail prices for beef from 2015 to the present is indicative of the same

underlying agreement to reduce throughput. Indeed, as the econometric evidence shows,

the defendant’s anti-competitive conspiracy to restrain beef output had consequences

both for cattle feeders and consumers. The sharp drop in the price of fed cattle from 2015

onwards reflects a pent-up supply of cows that packers were not slaughtering, while the

unexpectedly high retail price reflects a relative undersupply of beef in the consumer

market. By 2016, even though cattle prices had generally been pushed back down to pre-

2014/2015 levels, consumers were still paying inflated retail prices as if it were the height

of the cattle price spike. Because no packer was willing to “break ranks” and increase

throughput, connecting the oversupply of fed cattle to the unmet consumer demand for

beef, the packer cartel was able to maintain its unprecedented margins.

         12.    Under competitive conditions, however, an industry is prevented from

intentionally restricting its production levels in this way because competitors will pick up

the slack. A company willing to operate at a tight margin can out-produce and undercut a

company that is not, bringing a larger quantity of less expensive goods to the benefit of

both consumers and suppliers. The degree to which competing companies can both agree



   3
       Been v. O.K. Indus., Inc., 495 F.3d 1217, 1232 (10th Cir. 2007).



                                            -9-
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 13 of 124




between themselves about the degree to which they will restrain their throughput, and the

degree to which all are able to verify that the others are holding to the agreement, is

directly proportional to their ability to keep margins high over a long period of time. In

short, information sharing regarding present and future plans is a critical ingredient for a

successful agreement between competitors to restrain throughput.

       13.    Following the collusive scheme by the Meatpacking Defendants to suppress

cattle prices, the operating margins of the beef packers steadily grew from 2016 to 2018.

By the end of 2018, Tyson and JBS, the two publicly traded beef packers, were reporting

record operating margins in their beef business. For example, in 2018, Tyson reported

operating margins for its beef business of 7 percent, now above its margin for poultry of

6 percent. Similarly, in the second quarter of 2018, JBS reported margins of 10.2 percent

for its beef business, significantly higher than its margin of 7.2 percent for its pork

business.

       14.    In addition, there are numerous “plus factors” in the beef industry during

the Class Period, including but not limited to multiple industry characteristics which

facilitate collusion, such as high barriers to entry, high beef industry consolidation and

concentration, inelastic supply and demand, unusual market share stability, and a

homogenous product. These plus factors add plausibility to plaintiffs’ allegations of a

price fixing scheme.

       15.    Defendants’ coordination caused plaintiffs to pay artificially elevated prices

for beef. Beginning in 2015, the earnings of the Meatpacking Defendants began to

increase, as they took an increasing amount of the profits available in the beef industry.

                                            - 10 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 14 of 124




In the years from 2015 to 2017, the average farm value of cattle dropped by 29 percent

from its pre-2015 peak. In contrast to earlier years, however, these cost decreases were

not passed on to consumers, as the retail price of beef only dropped around 6 percent. As

shown in the below chart, the beef packers have nearly doubled their share of revenues

from consumer spending on beef over the relevant time period:




       16.    As a result of defendants’ unlawful conduct, plaintiffs and the classes paid

artificially inflated prices for beef during the Class Period. Such prices exceeded the

amount they would have paid if the price for beef had been determined by a competitive

market. Thus, plaintiffs and class members were injured by defendants’ conduct.



                                           - 11 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 15 of 124




                          II.    JURISDICTION AND VENUE

       17.    Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C. §

26) to secure injunctive relief against defendants for violating Section 1 of the Sherman

Act (15 U.S.C. § 1). Plaintiffs also bring these state law class claims on behalf of all the

classes to recover actual and/or compensatory damages, double and treble damages as

permitted, pre- and post-judgment interest, costs, and attorneys’ fees for the injury caused

by defendants’ conduct in restricting the supply of beef and increasing the price of beef.

Plaintiffs seek damages in excess of $5,000,000. This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331, 1337, and Sections 4 and 16 of the Clayton Act, 15

U.S.C. §§ 15(a) and 26.

       18.    Venue is appropriate in this District under 28 U.S.C. § 1391(b), (c) and (d)

because one or more defendants resided or transacted business in this District, is licensed

to do business or is doing business in this District, and because a substantial portion of

the affected interstate commerce described herein was carried out in this District.

       19.    This Court has personal jurisdiction over each defendant because, inter

alia, each defendant: (a) transacted business throughout the United States, including in

this District; (b) manufactured, sold, shipped, and/or delivered substantial quantities of

beef throughout the United States, including in this District; (c) had substantial contacts

with the United States, including in this District; and/or (d) engaged in an antitrust

conspiracy that was directed at and had a direct, foreseeable, and intended effect of

causing injury to the business or property of persons residing in, located in, or doing

business throughout the United States, including in this District.


                                            - 12 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 16 of 124




       20.    The activities of the defendants and all co-conspirators, as described herein,

were within the flow of, were intended to, and did have direct, substantial, and reasonably

foreseeable effects on, the foreign and interstate commerce of the United States.

                                     III.   PARTIES

A.     Plaintiffs

       21.    Plaintiff Kenneth Peterson is a resident of Nevada and citizen of the United

States. During the Class Period and while residing in Nevada, plaintiff Peterson indirectly

purchased beef and beef products for his own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff Peterson suffered injury as a

result of defendants’ conduct alleged herein.

       22.    Plaintiff Richard Kimble is a resident of Wisconsin and citizen of the

United States. During the Class Period and while residing in Wisconsin, plaintiff Kimble

indirectly purchased beef and beef products for his own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff Kimble suffered

injury as a result of defendants’ conduct alleged herein.

       23.    Plaintiff Sharon Dawson-Green is a resident of Missouri and citizen of the

United States. During the Class Period and while residing in Missouri, plaintiff Dawson-

Green indirectly purchased beef and beef products for her own use and not for resale that

were produced by one or more defendants or their co-conspirators. Plaintiff Dawson-

Green suffered injury as a result of defendants’ conduct alleged herein.

       24.    Plaintiff Lisa Melegari is a resident of Florida and citizen of the United

States. During the Class Period and while residing in Florida, plaintiff Melegari indirectly


                                            - 13 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 17 of 124




purchased beef and beef products for her own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff Melegari suffered injury as a

result of defendants’ conduct alleged herein.

       25.    Plaintiff Cindy Abernathy is a resident of Utah and citizen of the United

States. During the Class Period and while residing in Florida, plaintiff Abernathy

indirectly purchased beef and beef products for her own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff Abernathy suffered

injury as a result of defendants’ conduct alleged herein.

       26.    Plaintiff Andrew Cohen is a resident of Arizona and citizen of the United

States. During the Class Period and while residing in Arizona, plaintiff Cohen indirectly

purchased beef and beef products for his own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff Cohen suffered injury as a

result of defendants’ conduct alleged herein.

       27.    Plaintiff Marcelo Lopez is a resident of California and citizen of the United

States. During the Class Period and while residing in California, plaintiff Lopez indirectly

purchased beef and beef products for her own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff Lopez suffered injury as a

result of defendants’ conduct alleged herein.

       28.    Plaintiff Tanya Lewis is a resident of Hawaii and citizen of the United

States. During the Class Period and while residing in Hawaii, plaintiff Lewis indirectly

purchased beef and beef products for her own use and not for resale that were produced




                                           - 14 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 18 of 124




by one or more defendants or their co-conspirators. Plaintiff Lewis suffered injury as a

result of defendants’ conduct alleged herein.

       29.    Plaintiff Nicole Gutierrez is a resident of Illinois and citizen of the United

States. During the Class Period and while residing in Illinois, plaintiff Gutierrez

indirectly purchased beef and beef products for her own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff Gutierrez suffered

injury as a result of defendants’ conduct alleged herein.

       30.    Plaintiff Sharon Killmon is a resident of Iowa and citizen of the United

States. During the Class Period and while residing in Iowa, plaintiff Killmon indirectly

purchased beef and beef products for her own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff Killmon suffered injury as a

result of defendants’ conduct alleged herein.

       31.    Plaintiff Karen Carter is a resident of Massachusetts and citizen of the

United States. During the Class Period and while residing in Massachusetts, plaintiff

Carter indirectly purchased beef and beef products for her own use and not for resale that

were produced by one or more defendants or their co-conspirators. Plaintiff Carter

suffered injury as a result of defendants’ conduct alleged herein.

       32.    Plaintiff Charlie Morgan is a resident of Minnesota and citizen of the

United States. During the Class Period and while residing in Minnesota, plaintiff Morgan

indirectly purchased beef and beef products for his own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff Morgan suffered

injury as a result of defendants’ conduct alleged herein.

                                           - 15 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 19 of 124




       33.    Plaintiff Brent Rasmussen is a resident of Montana and citizen of the

United States. During the Class Period and while residing in Montana, plaintiff

Rasmussen indirectly purchased beef and beef products for his own use and not for resale

that were produced by one or more defendants or their co-conspirators. Plaintiff

Rasmussen suffered injury as a result of defendants’ conduct alleged herein.

       34.    Plaintiff April O’Connor is a resident of Nebraska and citizen of the United

States. During the Class Period and while residing in Nebraska, plaintiff O’Connor

indirectly purchased beef and beef products for her own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff O’Connor

suffered injury as a result of defendants’ conduct alleged herein.

       35.    Plaintiff Kent Winchester is a resident of New Mexico and citizen of the

United States. During the Class Period and while residing in New Mexico, plaintiff

Winchester indirectly purchased beef and beef products for his own use and not for resale

that were produced by one or more defendants or their co-conspirators. Plaintiff

Winchester suffered injury as a result of defendants’ conduct alleged herein.

       36.    Plaintiff Brenda King is a resident of New York and citizen of the United

States. During the Class Period and while residing in New York, plaintiff King indirectly

purchased beef and beef products for her own use and not for resale that were produced

by one or more defendants or their co-conspirators. Plaintiff King suffered injury as a

result of defendants’ conduct alleged herein.

       37.    Plaintiff Chong Lor is a resident of North Carolina and citizen of the United

States. During the Class Period and while residing in North Carolina, plaintiff Lor

                                           - 16 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 20 of 124




indirectly purchased beef and beef products for his own use and not for resale that were

produced by one or more defendants or their co-conspirators. Plaintiff Lor suffered

injury as a result of defendants’ conduct alleged herein.

       38.    Plaintiff Michelle Oversen is a resident of North Dakota and citizen of the

United States. During the Class Period and while residing in North Dakota, plaintiff

Oversen indirectly purchased beef and beef products for her own use and not for resale

that were produced by one or more defendants or their co-conspirators. Plaintiff Oversen

suffered injury as a result of defendants’ conduct alleged herein.

       39.    Plaintiff William Gee is a resident of the District of Columbia and citizen

of the United States. During the Class Period and while residing in the District of

Columbia, plaintiff Gee indirectly purchased beef and beef products for his own use and

not for resale that were produced by one or more defendants or their co-conspirators.

Plaintiff Gee suffered injury as a result of defendants’ conduct alleged herein.

B.     Defendants

       40.    Cargill, Incorporated (Cargill) is a privately held Delaware corporation

headquartered in Minnetonka, Minnesota. During the Class Period, Cargill and/or its

predecessors, wholly owned or controlled subsidiaries, or affiliates sold beef in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in

the United States.

       41.    JBS USA Food Company Holdings (JBS USA) is a subsidiary of Brazilian-

based JBS SA. JBS Food Company Holdings is a Delaware corporation, headquartered in

Greeley, Colorado. JBS USA Food Company Holdings holds a 78.5 percent controlling


                                           - 17 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 21 of 124




interest in Pilgrim’s Pride Corporation, one of the largest chicken-producing companies

in the world. During the Class Period, JBS USA and/or its predecessors, wholly owned or

controlled subsidiaries, or affiliates sold beef in interstate commerce, directly or through

its wholly owned or controlled affiliates, to purchasers in the United States.

       42.    Tyson Foods, Inc. (Tyson) is a publicly traded Delaware corporation

headquartered in Springdale, Arkansas. During the Class Period, Tyson and/or its

predecessors, wholly owned or controlled subsidiaries, or affiliates sold beef in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in

the United States.

       43.    National Beef Packing Company (National Beef) is a privately owned

Delaware corporation headquartered in Kansas City, Missouri. National Beef and/or its

predecessors, wholly owned or controlled subsidiaries, or affiliates sold beef in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in

the United States.

    IV. THE MEATPACKING DEFENDANTS CONSPIRED TO ELEVATE
       THEIR MARGINS BY DEPRESSING THE PRICE THAT THEY PAID TO
                           ACQUIRE CATTLE

       44.    Starting in at least 2015 and continuing to the present, the Meatpacking

Defendants coordinated with each other to increase their margins and thus harm

consumers who paid elevated prices for beef as a result. The Meatpacking Defendants’

conspiracy to depress throughput of beef and elevate their margins included

anticompetitive activity to depress the prices that they paid to beef ranchers through a

variety of coordinated mechanisms.


                                           - 18 -
           CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 22 of 124




A.        Industry Background

          45.    The value chain for beef has various components, including ranch and farm

grazing operations, feedlot operations, meatpacking operations, and retail operations.

          46.    At the first stage, ranch and farm operations are responsible for initially

birthing and raising the cattle. There are hundreds of thousands of ranching operations in

the United States. The significant majority of these operations are family-owned or

individually operated.4

          47.    At the second stage, feedlot operations take possession of cattle and are

responsible for intensive feeding operations that raise the weight of the cattle prior to

sale. Once cattle reach between 950 to 1,500 pounds, they are sold to meatpacking

operations. These cattle are referred to as fed cattle.

          48.    In the third stage, meatpacking operations purchase fed cattle from feedlot

operations. The Meatpacking Defendants collectively controlled approximately 75

percent of meatpacking operations in the United States during the relevant period.

          49.    Each Meatpacking Defendant has its own team of employees responsible

for procurement of fed cattle. The teams feature “field buyers” who are responsible for

procurement within specific territories. Feed buyers negotiate with producers and feedlot

operators.

          50.    Meatpacking operations slaughter the cattle that they purchase and then

process the cattle for sale. The cattle is processed into various cuts that is then sold as



     4
         Available at http://www.beefusa.org/beefindustrystatistics.aspx

                                              - 19 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 23 of 124




“boxed beef” to various retail and foodservice operations. Boxed beef is a commodity

product, which means that competition for sales of boxed beef of the same USDA quality

and yield grade is primarily on price.

       51.     Retail operations purchase processed beef and sell it to retailers or

consumers. Retail operations include supermarkets and wholesalers. Retail operations

include companies such as Sysco, US Foods, Costco, and Sam’s Club.

       52.     The supply of fed cattle is insensitive to short term changes of price

because of fed cattle’s long life cycle and lack of alternative uses. Because beef demand

also is relatively insensitive to changes in price, historically the meat margin was highly

correlated with changes in the underlying slaughter price. But because of their concerted

scheme, the Meatpacking Defendants were able to increase their margins and profitability

by artificially suppressing the price they pay for beef while at the same time keeping the

retail price of beef elevated.

       53.     Fed cattle is sold to processors through two channels: 1) long-term

contractual arrangements between processors and suppliers; and 2) individual sales on the

spot market.

       54.     The Meatpacking Defendants procure the majority of their cattle supply

through contractual arrangements with ranch or feedlot operations. The price of cattle

under these contracts is usually determined through a price formula that incorporates the

price at which cattle are sold in weekly trade on the industry’s spot market.

       55.     The use of formula contracts that rely on the cash-cattle trade as the price

discovery mechanism means that the price that processors pay for fed cattle in the

                                            - 20 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 24 of 124




cash-cattle spot market determines the price of almost all fed cattle purchased by the

Meatpacking Defendants.

       56.    Formula contracts use a stipulated measure of cash-cattle prices at, or just

prior to, the date of delivery. These contracts commonly use a specified average cash

price reported by the USDA Agricultural Marketing Service’s Livestock Mandatory

Reporting summaries.

       57.    The Meatpacking Defendants use contractual agreements for approximately

70 percent of their supply of fed cattle. The widespread use of these contractual

agreements, known as captive supply agreements, has facilitated the ability of the

Meatpacking Defendants to suppress cash-cattle prices. Cattle sold through these type of

contractual agreements are sometimes referred to as captive cattle.

       58.    The Meatpacking Defendants are not as reliant on the cash-cattle trade

because they have a guaranteed supply of cattle through their captive supply agreements.

Therefore, the Meatpacking Defendants can refuse to participate in procuring cash cattle,

thus pushing down the price of both cash cattle and captive cattle whose price is set based

on cash-cattle sales.

B.     The Meatpacking Defendants coordinated to reduce output, elevate their
       margins, and suppress the prices paid to beef farmers.

       59.    From 2009 to 2014, fed-cattle prices increased significantly with beef

prices increasing in tandem. By the beginning of 2015, the Meatpacking Defendants

faced low margins as a result of the market dynamics in the cattle and beef market.




                                           - 21 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 25 of 124




        60.   On information and belief, at this point in time, the Meatpacking

Defendants initiated a conspiracy to depress the price they paid for fed cattle while at the

same time stabilizing the price at which they sold beef. The Meatpacking Defendants

implemented this by, among other ways, agreeing to: (1) reducing slaughter capacity by

closing or idling slaughter plants; (2) limiting their purchase of cash cattle;

(3) coordinating their procurement operations for cash-cattle purchases; and (4) reducing

their slaughter numbers so as to reduce beef output.

        61.   The Meatpacking Defendants have significantly reduced slaughter capacity

over the last ten years. Cargill closed its Plainview, Texas and Milwaukee, Wisconsin

plants in February 2013 and August 2014, respectively. These closures removed over

5,000 head per day of capacity. National Beef shut its Brawley, California plant in June

2014. This closure removed 2,000 head per day of capacity. Tyson closed its Denison,

Iowa plant in August 2015. This plant had 2,000 head per day of capacity. Collectively,

these closures reduced the industry’s annual slaughter capacity by millions of cattle per

year.

        62.   The Meatpacking Defendants also took further actions to prevent increases

in slaughter capacity. For example, Tyson closed a Cherokee, Iowa processing plant in

2014. But, even after closure, Tyson refused to break its lease. According to media




                                            - 22 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 26 of 124




reports, Tyson officials “told the city they would consider handing over the shuttered

plant – but not to any firm that they believe is competition.”5

       63.    In 2018, four years after the initial closure, Tyson allowed another

company to purchase the plant but only after inserting a requirement into the deed that

“limited the amount of cattle that can be processed at the plant for the next 10 years.”6

       64.    The Meatpacking Defendants actions have been successful at reducing

slaughter capacity. The following chart shows a decline in slaughter capacity among the

Meatpacking Defendants with post-2015 levels well below historic levels.




   5
     Available at
https://www.desmoinesregister.com/story/money/business/2016/07/08/held-hostage-
tyson-iowa-towns-dilemma/86449400/.
   6
     Available at
https://www.desmoinesregister.com/story/money/business/2018/09/19/tyson-foods-
cherokee-iowa-plant-iowa-food-group-moves-justin-robinson-pork-beef-chicken-
processing/1356962002/.

                                           - 23 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 27 of 124




       65.    The Meatpacking Defendants recognized the importance of restraining

supply capacity in order to artificially inflate their margins. Tyson CEO Donnie Smith

stated as such on Tyson’s fourth-quarter 2015 earnings call: “You’ve got relatively low

cattle supply, you’ve got too much -- well, not to say too much, probably not the right

way to say it, but you’ve got excess industry capacity. And that limits our ability to

drive margins above the 1.5% to 3%, we think.”

       66.    On information and belief, the Meatpacking Defendants started in 2015 to

collectively reduce their slaughter volumes in response to rising fed-cattle prices. The

purpose of these slaughter reductions was to create a condition of oversupply that would

cause ranchers to accept lower cash prices for their cattle. During this period of time, the




                                           - 24 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 28 of 124




Meatpacking Defendants shared information about the current and future operations of

their processor plants with each other.

       67.    On information and belief, the Meatpacking Defendants agreed to reduce

their purchase of cash cattle at the same time as they reduced their slaughter numbers.

Because the cash-cattle trade portion of the market was comparatively small; reductions

in cash-cattle purchases would have a significant impact on demand for cash cattle. By

artificially reducing their cash-cattle purchases, the Meatpacking Defendants could

significantly lower the spot prices that they paid for cattle because cattle ranchers needed

to sell their perishable product. The lower cash prices were then incorporated into the

formula used to set the price that cattle was sold under the Meatpacking Defendants’

contractual arrangements.

       68.    On information and belief, the Meatpacking Defendants collectively

enforced a bidding procedure for cash-cattle sales that suppressed fed-cattle prices. Under

the system enforced by the Meatpacking Defendants, a beef producer could either accept

or reject a bid from a meatpacker but could not shop the bid to other Meatpacking

Defendants. If the beef producer rejected the bid, then the producer was required to

inform the other Meatpacking Defendants of the initial bid that it had received and was

only allowed to accept bids higher than the initial bid it had received. On information and

belief, field buyers for the Meatpacking Defendants retaliated against producers who

refused to follow this bidding procedure.




                                            - 25 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 29 of 124




       69.    On information and belief, the Meatpacking Defendants engaged in an

informal market allocation process where only one meatpacker would bid on a particular

feed lot’s cattle week to week over a period of months.

       70.    On information and belief, the Meatpacking Defendants would sometimes

collectively stop all purchases of cash cattle from the spot market for particular regions

for a number of weeks. This would produce a bottleneck that would back up cash cattle in

these regions. The Meatpacking Defendants would then begin purchasing cattle from that

region at the same time. The Meatpacking Defendants would then first negotiate prices in

the bottlenecked regions, which would be artificially low because of the collective

boycott, and then use that depressed price to influence nationwide prices.

       71.    On information and belief, the Meatpacking Defendants would conduct the

majority of their weekly cash-cattle procurement during a very narrow window of time

on a Friday. The Meatpacking Defendants would generally offer prices for cash cattle

that was not higher than the initial bid by the Meatpacking Defendant that had opened the

cash-cattle trade. By contrast, the regional beef processors who are not named defendants

would purchase cash cattle across most days of the week. The Meatpacking Defendants

reduced competition among themselves as a result of this practice.

       72.    Cattle prices peaked at around $170 CWT in late 2014. For the first half of

2015, prices hovered around $160 CWT.7 At this point, the collusive scheme of the

Meatpacking Defendants began to noticeably take effect, as shown in the following chart:


   7
     Cattle prices are frequently denominated in hundredweight, (“CWT”), which refers
to the price of a hundred pounds of cattle.

                                           - 26 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 30 of 124




       73.    On June 12, 2015, Cassandra Fish, a former risk analyst at Tyson and a

proprietor of a market analysis report known as “The Beef,” discussed the then-recent

and remarkable cohesion being displayed by the Meatpacking Defendants. “Rarely has

this industry segment [the beef packers,] been an all-for-one and one-for-all group. All

packers need to buy cattle inventory. Most have cut hours. So will someone break ranks,

pay up for cattle and add hours to capture the better realization that the next boxed beef

rally will bring? Will one short a customer only to find that order filled by a

competitor?”8

       74.    On June 25, 2015, Ms. Fish emphasized the cohesion being shown by the

Meatpacking Defendants: “packers refuse to reach for cattle and are currently in


   8
     Cassie Fish, “Futures Holding Gains; Waiting on Cash,” THE BEEF (Jun. 11, 2015),
available at https://www.thebeefread.com/2015/06/11/futures-holding-gains-waiting-on-
cash/.

                                           - 27 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 31 of 124




command. After 3 weeks of sharply curtailed kills, packers are exhibiting incredible

discipline and letting the kill increase gradually, limiting the ability “of feeders to get all

cattle marketed [i.e., sold] in a timely fashion.”9

        75.   By September 2015, cattle prices had declined from $160 CWT to $120

CWT as the effects of the Meatpacking Defendants’ actions began to take hold.

        76.   On November 10, 2015, Ms. Fish emphatically stated the new collusive

reality in the cattle market: “It’s been happening for a while, and it’s gone on long

enough now that it seems normal. Packers no longer compete against each other to

buy fed cattle each week. Once in a while there will be a week when all buyers are

accounted for and active, but it occurs less frequently as time goes on. The conversation

is no longer, what’s cash going to be, but rather, who needs any.”10

        77.   The Meatpacking Defendants continued their collusive activities

throughout 2016 to the present. The result is that the Meatpacking Defendants collected

an artificially elevated margin as the CWT price that the Meatpacking Defendants paid

remained low, while the retail price that consumers paid remained elevated throughout

the period. As shown in the below chart, the Meatpacking Defendants’ anticompetitive

activities to suppress beef throughput resulted in an elevated margin as a result of their

successful collusion:


   9
     Cassie Fish, “Another Round of the Blues,” THE BEEF (Jun. 25, 2015), available at
https://www.thebeefread.com/2015/06/25/another-round-of-the-blues/.
   10
       Cassie Fish, “Whatever Happened to a Fair Fight,” THE BEEF (Nov. 10, 2015),
available at https://www.thebeefread.com/2015/11/10/whatever-happened-to-a-fair-
fight/.

                                             - 28 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 32 of 124




V.     THE MEATPACKING DEFENDANTS REPORTED RECORD MARGINS
             AFTER THE START OF THE COLLUSIVE ACTIVITY

A.     Prior to 2015, the profits for the Meatpacking Defendants were low.

       78.    In November 2014, two of the publicly traded Meatpacking Defendants

announced their profit margins for the beef segment. In a November 7, 2014, earnings

call, Tyson reported an operating margin of 3.5 percent for its beef division for the

quarter. Compared against Tyson’s poultry division (where the broiler conspiracy was



                                           - 29 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 33 of 124




already successfully underway), the beef division was underperforming. Tyson’s poultry

division reported a normalized operating margin range of 7-9 percent.

       79.    Similarly, on a November 13, 2014 earnings call, JBS stated that it was

looking for a 4 percent EBITDA margin in its beef segment. The beef division was less

profitable at this point in time than JBS’ pork division (where the pork conspiracy was

already successfully underway). JBS for this quarter reported a margin of 12 percent for

its pork business.

B.     Starting in 2015, the margins for the Meatpacking Defendants soared.

       80.    The collusive activity described above fundamentally changed the pricing

dynamics of the market. Starting in 2016, the Meatpacking Defendants profits rose to

unprecedented levels as they expanded their margin and caused consumers to pay

artificially elevated prices for beef.

       81.    On August 11, 2016, JBS reported that it expected the beef business to have

an EBITDA margin of 4-5 percent for the rest of the year and that “we are very positive

now that second half we are going to see this positive cycle showing in the results and

showing in our results.”

       82.    On November 16, 2016, JBS reported that JBS USA will be at the top of its

margin range for 2017, stating that there is “a very positive dynamic for the U.S.

business now.”

       83.    On November 21, 2016, Tyson reported that it expected its beef business

operating margin to be at the upper end of the normalized range of 1.5 to 3 percent for

fiscal year 2017.


                                          - 30 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 34 of 124




       84.    On February 6, 2017, Tyson reported a record quarterly operating margin

of 8 percent for its beef business, raised its operating margin for the year to 5 percent, and

stated that it did not think 2017 was an aberrational performance for the beef division.

Tyson’s performance significantly exceeded the normalized margin range of 1.5 to 3

percent that it had forecast for its beef business prior to 2015.

       85.    On March 14, 2017, JBS reported an EBITDA margin of 7.3 percent for the

fourth quarter of 2016, significantly higher than its 2015 margins.

       86.    On May 8, 2017, Tyson forecast operating margins of 5 percent for its beef

business for 2017 and 2018 – above the normalized margin range of 1.5 to 3 percent. An

investment analyst stated that Tyson’s “outperformance jumped dramatically during the

quarter” and questioned whether Tyson was “doing something different in [the beef]

business” based on Tyson’s forecasted margins.

       87.    On August 15, 2017, JBS reported an EBITDA margin of 5.9 percent for its

beef business and stated that “This was the best EBITDA and EBITDA margin posted

for a second quarter in the history of the company in this business unit.”

       88.    On November 13, 2017, Tyson reported an operating margin of 6 percent

for its beef unit for the year, above its prior forecast of 5 percent and its normalized

operating margins of 1.5 to 3 percent.

       89.    On November 14, 2017, JBS reported record EBITDA margins of 7.3

percent for its beef business. JBS stated that these results have “reinforced our confidence

in the outlook for business.”




                                            - 31 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 35 of 124




       90.    From 2015 to 2018, the Meatpacking Defendants nearly doubled the share

of profits that they captured from the overall beef value chain.




C.     Tyson and JBS attributed their record 2017 & 2018 profits to their visibility
       into the beef supply chain.

       91.    Tyson and JBS continued to report elevated margins throughout 2017 and

2018. On earnings conference calls during this period, executives from JBS and Tyson

frequently attributed their new, record profits to their ability to understand the amount of

cattle in the beef supply chain in upcoming years. On certain earnings periods during this

period, JBS executives also noted at points that they were not taking market share from

competitors and that the elevated margins were helped by capacity decreases resulting

from plant closures.

       92.    On August 7, 2017, Tyson reported an operating margin for its beef

business of 3.7 percent for the third quarter of 2017 and emphasized its confidence in the



                                           - 32 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 36 of 124




beef business going forward: “With ample supplies of cattle, we see very good conditions

for our Beef business as far out as 2020, as we enter the early stages of a multiyear

expansion cycle. Absent a shock to the system such as a drought or an import ban, our

Beef business is well-positioned for profitable, long-term growth.” In response to an

investment analyst question, Tyson stated that “it’s on our minds” whether Tyson should

raise the forecasted normalized operating margins for its beef business of 1.5 to 3 percent.

       93.      On February 8, 2018, Tyson reported quarterly operating margins of 6.6

percent and yearly margins close to 6 percent. Tyson emphasized that it had “pretty good

visibility into ’19 and ’20 at this point. We see the number of animals out there.” Tyson

refused to talk about its “idled capacity” but emphasized that “we have…good visibility

into the cattle that’s out there. We see the number of animal so that’s that certainly

good for us.”

       94.      On May 7, 2018, Tyson forecast operating margins of 6 percent for the year

– above its normalized operating margin range for 1.5 to 3 percent. Tyson attributed its

forecast to be “on the back of those cattle on feed reports and knowing that the supplies

in our region are exceptionally good.”

       95.      On May 15, 2018, JBS reported an EBITDA margin of 6.1 percent for the

quarter and forecast that margins would be at record levels for the following two quarters.

JBS emphasized that its performance was not based on “taking share from anyone.”

       96.      On August 6, 2018, Tyson reported an operating margin of 8 percent for the

quarter. Tyson stated that it had an “optimistic outlook” because “we have good visibility

into 2021…that’s good because we do see the number of animals that are out there.”

                                           - 33 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 37 of 124




       97.    On August 15, 2018, JBS reported an EBITDA margin of 10.2 percent for

the quarter and that “we’re moving the overall margin in beef for a different level that

was in the past.” JBS emphasized that it was benefitted from the shutting of several

plants in the last five years. JBS could not “see how the beef U.S. can be less profitable in

2019 compared to how it is going to perform in 2018.” At the same point, JBS reported

that its EBITDA margin for pork for the quarter was 7.2 percent. This was a reversal

from 2014, where JBS expected margins of approximately 4 percent for its beef business

as compared to 9-10 percent for its pork business.

       98.    On November 13, 2018, Tyson reported record operating margins of 8.9

percent for the quarter and 6.7 percent for the year. Tyson stated that it expected similar

results in the following years because of its visibility into cattle supply: “As we look at

2019, 2020, even in 2021 we frankly we don’t see a lot of change. The supply appears to

be relatively stable. We have a good sense of what that looks like just due to the calf crop

that gives us good visibility for at least a couple of years.”

VI.    THE STRUCTURE OF THE BEEF PACKER INDUSTRY IS CONDUCIVE
                         TO THE CONSPIRACY

       99.    Defendants’ conspiracy to constrain the supply of cattle, restrain the

amount of processed beef they sold, stabilize the price of beef, and maximize their

margins, was facilitated by the structure of the meatpacking market. The beef

meatpacking industry has all of the hallmark features found in highly-cartelized markets,

including: (1) a highly concentrated market with high barriers to entry; (2) a commodity

product; (3) inelastic demand; and (4) unusual market share stability.



                                            - 34 -
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 38 of 124




A.        The beef meatpacking industry was highly concentrated.

          100.   Market concentration facilitates collusion. Collusive agreements are easier

to implement and sustain when there are only a few firms controlling a large portion of

the market. Practical matters, such as coordinating cartel meetings and exchanging

information, are much simpler with a small number of players. Moreover, this high

degree of control also simplifies coordination because there is little outside competitive

presence to undermine the cartel, and it is easier for cartel participants to monitor each

other’s actions related to supply and pricing. Also, with fewer firms in the market, the

transitory gains that might be achieved by undercutting the cartel price and gaining a

transitory increase in market share would be outweighed by the greater

long-term profits for a colluding firm in a concentrated industry with artificially elevated

prices.

          101.   By contrast, if an industry is divided into a large number of small firms, the

current gain from cheating on a cartel (profits from sales captured from other cartel

members through undercutting of the cartel-fixed price in the current time period, which

risks causing the cartel to fall apart in the future) is large relative to the firm’s possible

gains from the cartel’s continuing future success (the firm’s future share of the total cartel

profits if collusion were to continue successfully).

          102.   Throughout the Class Period, the four Meatpacking Defendants

controlled approximately 75 percent of the market for both slaughter capacity and

processed beef sales:




                                              - 35 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 39 of 124




      103.   The Herfindahl-Hirschman index (HHI) is a commonly accepted measure

of market concentration. The DOJ considers markets in between 1,500 to 2,500 to be

moderately concentrated.

      104.   As of 2017, the cattle processing HHI for both slaughter capacity and beef

processing sales was over 2,000. Under the HHI ratio, the beef-packing market is more

concentrated than either the pork or poultry processing markets:




      105.   A highly concentrated market makes it easier cartelists to facilitate their

conspiracy by making it easier to make agreements, form understandings, combinations




                                          - 36 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 40 of 124




or conspiracies to fix, raise, maintain, and/or stabilize prices, and/or to allocate market

shares, and to set and keep prices at artificially high, supra-competitive levels.

       106.   The four-firm concentration ratio (CR-4) is a commonly used metric for

measuring market concentration that measures the sum of the market shares for the top

four firms in a particular market.

       107.   The sum of the market shares for the four Meatpacking Defendants is

greater than 70 percent in both cattle slaughtering and beef sales. According to the CR-4

typology, a market with this type of market share distribution is classified as a tight

oligopoly:




       108.   Prior to and in the beginning of the Class Period, the beef industry

underwent a period of increasing market concentration, resulting in a small number of

beef processors controlling a large amount of market share. In 2001, Tyson purchased



                                            - 37 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 41 of 124




IBP, then the United States’ largest beef packer. In 2002, Cargill purchased Taylor

Packing, a beef packer. In 2007 and 2008, JBS acquired Swift & Co and Smithfield Beef

Group, respectively the third- and fifth-largest beef packers in the United States.

       109.   The level of concentration in the beef industry therefore rested in an ideal

zone for collusion. Because the industry was dominated by a small number of

meatpackers, it was feasible to manipulate price through coordination between the

Meatpacking Defendants, the four dominant players that controlled the market. Further,

this coordinated activity was necessary to increase margins because none of the largest

producers had sufficient market share to control price through their actions alone.

B.     The beef packer market featured high barriers to entry.

       110.   Barriers to entry are obstacles which prevent new competitors from easily

entering the market. They restrict competition in a market and may make it easier for

incumbents to collude.

       111.   A collusive arrangement that raises product prices above competitive levels

would, under basic economic principles, attract new entrants seeking to benefit from the

profits to be reaped from supra-competitive pricing. Where, however, there are

significant barriers to entry, new entrants are less likely to enter the market. Thus,

barriers to entry help to facilitate the formation and maintenance of a cartel.

       112.   Barriers to entry kept would-be competitors out of the beef-packing

industry. New entry into beef processing is costly and time consuming. The estimated

cost of building a small processing plant, with a slaughter capacity of 1,000-1,500 head

per day, would cost an estimated $150 million.


                                            - 38 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 42 of 124




       113.   In addition to the cost of opening a plant, new entrants would have to

comply with numerous regulations, find and train a large workforce, and successfully

market the processed beef.

       114.   As a result of these barriers, new entrants into the beef packing market,

such as Northern Beef Packers and Kane Beef, have gone bankrupt after attempting to

enter the market.

C.     Beef is a commodity product.

       115.   In economics, a commodity is a basic item or good used in commerce that

is interchangeable with other goods of the same type. Commodities are most often used

as inputs in the production of other goods or services. Examples of traditional

commodities are sugar, wheat, and rubber. As technologies for markets and goods

mature, a product is more likely to be considered a commodity, at least in its more basic

implementations.

       116.   Markets for commodity products are conducive to collusion. Typically,

when a product is characterized as a commodity, competition is based principally on

price, as opposed to other attributes such as product quality or customer service. This

factor facilitates coordination because firms wishing to form a cartel can more easily

monitor and detect defections from an anticompetitive agreement where any observed

differences in prices are more likely to reflect cheating on the conspiracy than any other

factor which might affect pricing, such as special product characteristics, service or other

aspects of the transaction.




                                           - 39 -
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 43 of 124




         117.   Beef is a commodity. For example, beef roasts from Tyson and Cargill are

virtually indistinguishable, as both share similar nutritional values and differ only in

branding and packaging.

D.       The beef meatpacking market featured unusual market share stability during
         the relevant period.

         118.   In a competitive market, market shares are expected to fluctuate as

manufacturers compete and win customer business from one another. Stable market

shares over time are consistent with an agreement to divide up a market, fix prices, or

restrict output.

         119.   Although market-share stability does not prove collusion, it is suggestive of

an understanding within a cartel group not to compete over existing business. A distinct

drop in market-share volatility between two time periods is consistent with an agreement

coming into effect in a previously competitive market.

         120.   Market share by sales among the Meatpacking Defendants appears to be

more stable during the Class Period as compared to the preceding decade for both beef

sales:




                                            - 40 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 44 of 124




      121.   The same is true for slaughter capacity – the market share amongst the

Meatpacking Defendants appears to be more stable during the Class Period than the




                                         - 41 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 45 of 124




decade prior:




E.     The demand for beef is inelastic.

       122.     “Price Elasticity” or “Elasticity” are terms used to describe the sensitivity

of supplier or consumers to changes in the price of a good or service. For example,

demand is said to be “inelastic” if an increase in the price of a product results in only a

small decline in the quantity sold of that product, if any. In other words, under conditions

of inelastic demand, customers have nowhere to turn for alternative, cheaper products of

similar quality, and so continue to purchase despite a price increase.




                                            - 42 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 46 of 124




       123.   For a cartel to profit from raising prices above competitive levels, demand

must be relatively inelastic at competitive prices. Otherwise, increased prices would

result in declining sales, revenues, and profits, as customers purchased substitute products

or declined to buy altogether. Inelastic demand is a market characteristic that facilitates

collusion, allowing producers to raise their prices without triggering customer

substitution and lost sales revenue.

       124.   Price elasticity of demand (PED) is a measure used to quantify the degree

to which the quantity demanded for a good or service changes in response to a change in

price. The formula to calculate the PED is the percentage change in quantity consumed

divided by the percentage change in price. A PED value between 0 and -1 indicates an

“inelastic” demand for a good or service, i.e. a 1% increase in price induces a less than 1

percent decrease in the quantity demanded.

       125.   A review of the relevant literature found that the average PED estimate for

beef was -0.43, reflecting a relatively inelastic level of demand for beef:




F.     Abnormal pricing during the Class Period demonstrates the success of the
       collusive scheme.

       126.   Beginning in 2015, the beef industry showed abnormal price movements as

beef packers began to reap an increasing share of consumer spending on beef.




                                           - 43 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 47 of 124




       127.   The average spread between the average farm value of cattle and wholesale

value of beef was substantially higher from January 2015 to the present than it was in the

preceding 5 years. And in those preceding years there was a smaller relative increase in

the spread between wholesale and retail values of beef:




       128.   Beef processors have nearly doubled their share of consumer beef spending

following the beginning of their collusive scheme to inflate their margins:




G.     Overcharges due to the cartel were passed through to the indirect purchaser
       class.

       129.   The USDA has stated that high levels of market concentration allow the

largest participants to extract more of the economic value from food transactions, but

“consumers typically bear the burden, paying higher prices for goods of lower quality.”

       130.   As a matter of economic principle, firms must recover the short-run

variable costs of production when they price their products for the market, which


                                          - 44 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 48 of 124




ultimately get passed to consumers in the form of higher retail prices. For a firm to be

profitable, the firm must recover its marginal cost of production. In a perfectly

competitive market, firms price at marginal cost and when marginal costs increase, the

cost increases are passed through to the consumer 1:1 or at a 100 percent pass-through

rate. As a general matter, the pass-through rate will be determined by the relative

elasticities of supply and demand. When demand is inelastic (as it is for beef) the

pass-through rate is closer to 100 percent.

       131.   Starting in 2015, the retail price of beef and the price paid for live steer

diverged dramatically, as falling wholesale prices for live steer did not lead to matching

decreases in the retail price of beef. This divergence from the prior historical pattern is a

result of the Meatpacking Defendants’ collusive activity:




                                              - 45 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 49 of 124




      132.   Publicly available data confirms that the consumer-class members were

injured. Using the period prior to the conspiracy (2010 to 2014) as an approximation of

the non-collusive processor markup, plaintiffs have modeled what the price of beef would

have been from 2015 to 2018 in the absence of a conspiracy. The orange dotted line in

the following chart shows what the wholesale price of beef would have been, but for the

existence of the conspiracy – demonstrating clear impact in the post-2015 period:




      133.   The following diagrams clearly show the Meatpacking Defendants’

anticompetitive conduct was successful at dramatically elevating their markup margins in

the 2015 to 2018 period as compared to the benchmark pre-2015 period, where the

anticompetitive conduct is presumed to be absent:




                                          - 46 -
CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 50 of 124




                             - 47 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 51 of 124




H.     The elevation in processor margins during the Class Period is not explained
       by changes in export levels or international demand for beef.

       134.   Changes in relative levels of export vs. import of beef during the relevant

period do not explain the increase in processor margins because the United States has

actually transitioned from being a net exporter of beef from 2010 to 2014 to being a net

importer of beef from after 2015:




       135.   This change in status from net exporter to net importer is consistent with an

artificial bottleneck in domestic supply. It is not consistent with rising meatpacker

margins being caused by increased foreign demand, as foreign demand, on net, fell in

relation to domestic demand over the relevant period.

       136.   Furthermore, export prices have increased since 2010, but the volume-

weighted average export price has not increased faster than domestic prices. This result is




                                           - 48 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 52 of 124




also inconsistent with the increase in processor margins being caused by changes in

exporting amounts:




       137.   The change in meatpacking margins is also not explained by a change in

international levels of demand. On the international level, there is strong historical

evidence that the degree of international demand has very little impact on the wholesale

or retail price of beef. Regression analysis shows that quarterly changes in the export

amounts of beef has very little impact on changes in the wholesale or retail price of beef.

The absence of any impact is particularly visible during the Mad Cow crisis of 2004.

During this period, international demand for, and thus exports, of beef almost entirely

collapsed, but there was almost no effect on the retail price of domestic beef:




                                            - 49 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 53 of 124




I.    The Meatpacking Defendants actively concealed the conspiracy.

      138.   Throughout the Class Period, The Meatpacking Defendants effectively,

affirmatively, and fraudulently concealed their unlawful combination and conspiracy

from plaintiffs and class members.

      139.   The combination and conspiracy alleged herein was fraudulently concealed

by the Meatpacking Defendants by various means and methods, including, but not limited

to secret meetings, surreptitious communications between defendants by the use of the

telephone or in-person meetings in order to prevent the existence of written records, and

limiting any explicit reference to competitor pricing or supply-restraint communications

on documents.

      140.   By virtue of the fraudulent concealment of their wrongful conduct by the

Meatpacking Defendants and all of their co-conspirators, the running of any statute of



                                          - 50 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 54 of 124




limitations has been tolled and suspended with respect to any claims and rights of action

that plaintiffs and the other class members have as a result of the unlawful combination

and conspiracy alleged in this complaint.

                       VII.   CLASS ACTION ALLEGATIONS

       141.   Plaintiffs bring this action on behalf of themselves, and as a class action

under the Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking

injunctive relief pursuant to federal law, and damages pursuant to various state antitrust,

unfair competition, unjust enrichment, and consumer protection laws of the states listed

below on behalf of the members of the following classes:

              A.   Nationwide Injunctive Relief class: All persons and entities who
                   indirectly purchased beef from defendants or co-conspirators for
                   personal use in the United States during the Class Period.

              B.   Arizona class: All persons and entities who indirectly purchased beef
                   from defendants or co-conspirators for personal use in Arizona during
                   the Class Period.

              C.   California class: All persons and entities who indirectly purchased
                   beef from defendants or co-conspirators for personal use in California
                   during the Class Period.

              D.   District of Columbia class: All persons and entities who indirectly
                   purchased beef from defendants or co-conspirators for personal use in
                   the District of Columbia during the Class Period.

              E.   Florida class: All persons and entities who indirectly purchased beef
                   from defendants or co-conspirators for personal use in Florida during
                   the Class Period.

              F.   Hawaii class: All persons and entities who indirectly purchased beef
                   from defendants or co-conspirators for personal use in Hawaii during
                   the Class Period.




                                            - 51 -
CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 55 of 124




     G.   Illinois class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Illinois during
          the Class Period.

     H.   Iowa class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Iowa during the
          Class Period.

     I.   Kansas class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Kansas during
          the Class Period.

     J.   Maine class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Maine during
          the Class Period.

     K.   Massachusetts class: All persons and entities who indirectly
          purchased beef from defendants or co-conspirators for personal use in
          Massachusetts during the Class Period.

     L.   Michigan class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in Michigan
          during the Class Period.

     M. Minnesota class: All persons and entities who indirectly purchased
        beef from defendants or co-conspirators for personal use in Minnesota
        during the Class Period.

     N.   Mississippi class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in
          Mississippi during the Class Period.

     O.   Missouri class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Missouri during
          the Class Period.

     P.   Montana class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in Montana
          during the Class Period.

     Q.   Nebraska class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in Nebraska
          during the Class Period.

                                 - 52 -
CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 56 of 124




     R.   Nevada class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Nevada during
          the Class Period.

     S.   New Hampshire class: All persons and entities who indirectly
          purchased beef from defendants or co-conspirators for personal use in
          New Hampshire during the Class Period.

     T.   New Mexico class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in New
          Mexico during the Class Period.

     U.   New York class: All persons and who indirectly purchased beef from
          defendants or co-conspirators for personal use in New York during the
          Class Period.

     V.   North Carolina class: All persons and entities who indirectly
          purchased beef from defendants or co-conspirators for personal use in
          North Carolina during the Class Period.

     W. North Dakota class: All persons and entities who indirectly
        purchased beef from defendants or co-conspirators for personal use in
        North Dakota during the Class Period.

     X.   Oregon class: All persons and entities who indirectly purchased beef
          from defendants or co-conspirators for personal use in Oregon during
          the Class Period.

     Y.   Rhode Island class: All persons and entities who indirectly purchased
          beef from defendants or co-conspirators for personal use in Rhode
          Island during the Class Period.

     Z.   South Carolina class: All persons and entities who indirectly
          purchased beef from defendants or co-conspirators for personal use in
          South Carolina during the Class Period.

     AA. South Dakota class: All persons and entities who indirectly
         purchased beef from defendants or co-conspirators for personal use in
         South Dakota during the Class Period.




                                - 53 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 57 of 124




              BB. Tennessee class: All persons and entities who indirectly purchased
                  beef from defendants or co-conspirators for personal use in Tennessee
                  during the Class Period.

              CC. Utah class: All persons and entities who indirectly purchased beef
                  from defendants or co-conspirators for personal use in Utah during the
                  Class Period.

              DD. West Virginia: All persons and entities who indirectly purchased beef
                  from defendants or co-conspirators for personal use in West Virginia
                  during the Class Period.

              EE. Wisconsin class: All persons and entities who indirectly purchased
                  beef from defendants or co-conspirators for personal use in Wisconsin
                  during the Class Period.

       142.   The state classes are collectively referred to as the “classes” unless

otherwise indicated. Specifically excluded from these classes are the defendants; the

officers, directors or employees of any defendant; any entity in which any defendant has

a controlling interest; and any affiliate, legal representative, heir or assign of any

defendant. Also excluded from these classes are any federal, state or local governmental

entities, any judicial officer presiding over this action and the members of his/her

immediate family and judicial staff, any juror assigned to this action, and any co-

conspirator identified in this action. Further excluded from the classes and National

Injunctive Relief Class are purchasers of value-added products not manufactured,

supplied or processed by defendants, or otherwise not under the control of defendants.

       143.   Class Identity: The above-defined classes are readily identifiable and is one

for which records should exist.

       144.   Numerosity: Plaintiffs do not know the exact number of class members

because such information presently is in the exclusive control of defendants, retailers,

                                            - 54 -
           CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 58 of 124




resellers and other entities in the supply chain of beef. Plaintiffs believe that due to the

nature of the trade and commerce involved, there are thousands of class members

geographically dispersed throughout the United States, such that joinder of all class

members is impracticable.

       145.     Typicality: Plaintiffs’ claims are typical of the claims of the members of the

classes because plaintiffs purchased beef indirectly from one or more of the defendants

for personal use, and therefore plaintiffs’ claims arise from the same common course of

conduct giving rise to the claims of the classes and the relief sought is common to the

classes.

       146.     Common Questions Predominate: There are questions of law and fact

common to the classes, including, but not limited to:

             A. Whether defendants and their co-conspirators engaged in an agreement,
                combination, or conspiracy to fix, raise, elevate, maintain, or stabilize
                prices of beef sold in interstate commerce in the United States;

             B. The identity of the participants of the alleged conspiracy;

             C. The duration of the conspiracy alleged herein and the acts performed by
                defendants and their co-conspirators in furtherance of the conspiracy;

             D. Whether the alleged conspiracy violated the antitrust and consumer
                protection laws of the various states;

             E. Whether the conduct of defendants and their co-conspirators, as alleged in
                this Complaint, caused injury to the business or property of the plaintiffs
                and the other members of the classes;

             F. The effect of defendants’ alleged conspiracy on the prices of beef sold in
                the United States during the Class Period;




                                             - 55 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 59 of 124




           G. Whether plaintiffs and other members of the classes are entitled to, among
              other things, injunctive relief and if so, the nature and extent of such
              injunctive relief; and

           H. The appropriate class-wide measure of damages.

These and other questions of law or fact, which are common to the members of the

classes, predominate over any questions affecting only individual members of the classes.

       147.   Adequacy: Plaintiffs will fairly and adequately protect the interests of the

classes in that plaintiffs’ interests are aligned with, and not antagonistic to, those of the

other members of the classes who indirectly purchased beef from defendants and

plaintiffs have retained counsel competent and experienced in the prosecution of class

actions and antitrust litigation to represent themselves and the classes.

       148.   Superiority: A class action is superior to other available methods for the fair

and efficient adjudication of this controversy since individual joinder of all damaged

members of the classes is impractical. Prosecution as a class action will eliminate the

possibility of duplicative litigation. The relatively small damages suffered by individual

members of the classes compared to the expense and burden of individual prosecution of

the claims asserted in this litigation means that, absent a class action, it would not be

feasible for members of the classes to seek redress for the violations of law herein

alleged. Further, individual litigation presents the potential for inconsistent or

contradictory judgments and would greatly magnify the delay and expense to all parties

and to the court system. Therefore, a class action presents far fewer case management

difficulties and will provide the benefits of unitary adjudication, economy of scale and

comprehensive supervision by a single court.

                                             - 56 -
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 60 of 124




          149.   The prosecution of separate actions by individual members of the classes

would create the risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for defendants.

          150.   Plaintiffs bring the classes on behalf of all persons similarly situated

pursuant to Rule 23, on behalf of all persons and entities that, as residents of various

states, indirectly purchased one or more beef products that a defendant or co-conspirator

produced for personal use during the respective class periods.

          151.   Defendants have acted on grounds generally applicable to the classes,

thereby making final injunctive relief appropriate with respect to the classes as a whole.

                                  VIII. ANTITRUST INJURY

          152.   Defendants’ anticompetitive conduct had the following effects, among

others:

             A. Price competition has been restrained or eliminated with respect to beef;

             B. The prices of beef have been fixed, raised, stabilized, or maintained at

                 artificially inflated levels;

             C. Indirect purchasers of beef have been deprived of free and open

                 competition; and

             D. End-user consumers of beef who indirectly purchased beef for personal use,

                 including plaintiffs, paid artificially inflated prices.

          153.   The beef that plaintiffs and class members purchased was in substantially

the same form as when they were initially sold by defendants. As a result, the beef




                                                 - 57 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 61 of 124




follows a traceable physical chain from defendants to plaintiffs and class members, and

the overcharges on beef can be traced from defendants to plaintiffs and class members.

       154.   As discussed in detail, as a matter of economic principle, firms must

recover the short-run variable costs of production when they price their products for the

market, which ultimately get passed to consumers, plaintiffs and class members here, in

the form of higher retail prices. When demand is inelastic, as it is for beef, the pass-

through rate to end users is at or near 100 percent.

       155.   Consequently, while the direct purchasers were the first to pay supra-

competitive prices, the overcharge was passed along the distribution chain and absorbed

by plaintiffs and class members when they purchased the beef for personal use.

       156.   Commonly used and well-accepted economic models can be used to

measure both the extent and the amount of the supra-competitive charge passed through

the chain of distribution to end-user consumers. Thus, the economic harm to plaintiffs

and the class member can be quantified.

       157.   The purpose of the conspiratorial conduct of defendants and their co-

conspirators was to raise, fix, or maintain the price of beef and, as a direct and

foreseeable result. Plaintiffs and the classes paid supra-competitive prices for beef during

the Class Period.

       158.   By reason of the alleged violations of the antitrust laws, plaintiffs and the

classes have sustained injury to their businesses or property, having paid higher prices for

beef than they would have paid in the absence of defendants’ illegal contract,

combination, or conspiracy and as a result have suffered damages.

                                            - 58 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 62 of 124




       159.    This is an antitrust injury of the type that the antitrust laws were meant to

punish and prevent.

                               IX.     CAUSES OF ACTION

                         VIOLATION OF THE SHERMAN ACT

                   FIRST CLAIM FOR RELIEF
         VIOLATION OF SECTION 1 OF THE SHERMAN ACT
                          15 U.S.C. § 1
(ON BEHALF OF NATIONWIDE CLASS FOR INJUNCTIVE AND EQUITABLE
                           RELIEF)

       160.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       161.    Beginning at a time currently unknown to plaintiffs, but at least as early as

2015, and continuing through the present, the exact dates being unknown to plaintiffs,

defendants and their co-conspirators entered into a continuing agreement, understanding,

and conspiracy in restraint of trade artificially to fix, raise, and stabilize price for beef in

the United States, in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

       162.    In formulating and carrying out the alleged agreement, understanding, and

conspiracy, defendants and their co-conspirators did those things that they combined and

conspired to do, including but not limited to the acts, practices, and course of conduct set

forth above, and the following, among others:

           A. Fixing, raising, and stabilizing the price of beef; and

           B. Allocating among themselves and collusively reducing the production of

               beef.




                                             - 59 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 63 of 124




       163.   The combination and conspiracy alleged herein has had the following

effects, among others:

              A. Price competition in the sale of beef has been restrained, suppressed,

                 and/or eliminated in the United States;

              B. Prices for beef sold by defendants and all of their co-conspirators have

                 been fixed, raised, maintained and stabilized at artificially high, non-

                 competitive levels throughout the United States; and

              C. Those who purchased beef indirectly from defendants and their co-

                 conspirators for their personal use have been deprived of the benefits of

                 free and open competition.

       164.   Plaintiffs and members of the classes have been injured and will continue to

be injured in their businesses and property by paying more for beef purchased indirectly

from the defendants and their co-conspirators for their personal use than they would have

paid and will pay in the absence of the combination and conspiracy.

       165.   Plaintiffs and members of the classes are entitled to an injunction against

defendants, preventing and restraining the violations alleged herein.

                   VIOLATIONS OF STATE ANTITRUST LAWS

       166.   Plaintiffs incorporate by reference the allegations in the preceding

paragraphs.

       167.   The following claims for relief are pleaded under the antitrust laws of each

jurisdiction identified below on behalf of the indicated class.




                                           - 60 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 64 of 124




                    SECOND CLAIM FOR RELIEF
      VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
                 ARIZ. REV. STAT. § 44-1401, ET SEQ.
               (ON BEHALF OF THE ARIZONA CLASS)

       168.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this complaint.

       169.   By reason of the conduct alleged herein, defendants have violated Arizona

Rev. Stat. § 44-1401, et seq.

       170.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within Arizona.

       171.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Arizona, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the beef market.

       172.   Defendants’ violations of Arizona law were flagrant.

       173.   Defendants’ unlawful conduct substantially affected Arizona’s trade and

commerce.

       174.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and members of the Arizona Class have been injured in their business or property and are

threatened with further injury.




                                           - 61 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 65 of 124




       175.   By reason of the foregoing, plaintiffs and members of the Arizona Class are

entitled to seek all forms of relief available under Arizona Revised Statute § 44-1401, et

seq.

                        THIRD CLAIM FOR RELIEF
              VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
                  CAL. BUS. & PROF. CODE § 16700, ET SEQ.
                 (ON BEHALF OF THE CALIFORNIA CLASS)

       176.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       177.   The California Business & Professions Code generally governs conduct of

corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs

antitrust violations in California.

       178.   California policy is that “vigorous representation and protection of

consumer interests are essential to the fair and efficient functioning of a free enterprise

market economy,” including by fostering competition in the marketplace. Cal. Bus. &

Prof. Code § 301.

       179.   Under the Cartwright Act, indirect purchasers have standing to maintain an

action based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).

       180.   A trust in California is any combination intended for various purposes,

including but not limited to creating or carrying out restrictions in trade or commerce,

limiting or reducing the production or increasing the price of merchandise, or preventing

competition in the market for a commodity. Cal. Bus. & Prof. Code § 16720. Every trust

in California is unlawful except as provided by the Code. Id. at § 16726.



                                            - 62 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 66 of 124




       181.   Plaintiffs purchased beef within the State of California during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       182.   Defendants enacted a combination of capital, skill or acts for the purpose of

creating and carrying out restrictions in trade or commerce, in violation of Cal. Bus. &

Prof. Code § 16700, et seq.

       183.   Plaintiffs and members of the California Class were injured in their

business or property, with respect to purchases of beef in California and are entitled to all

forms of relief, including recovery of treble damages, interest, and injunctive relief, plus

reasonable attorneys’ fees and costs.

                    FOURTH CLAIM FOR RELIEF
      VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                     D.C. CODE § 28-4501, ET SEQ.
          (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

       184.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       185.   The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints

of Trade) is to “promote the unhampered freedom of commerce and industry throughout

the District of Columbia by prohibiting restraints of trade and monopolistic practices.”

       186.   Plaintiffs purchased beef within the District of Columbia during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.




                                           - 63 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 67 of 124




       187.   Under District of Columbia law, indirect purchasers have standing to

maintain an action under the antitrust provisions of the D.C. Code based on the facts

alleged in this Complaint, because “any indirect purchaser in the chain of manufacture,

production or distribution of goods . . . shall be deemed to be injured within the meaning

of this chapter.” D.C. Code § 28-4509(a).

       188.   Defendants contracted, combined or conspired to act in restraint of trade

within the District of Columbia, and monopolized or attempted to monopolize the market

for beef within the District of Columbia, in violation of D.C. Code § 28-4501, et seq.

       189.   Plaintiffs and members of the District of Columbia Class were injured with

respect to purchases of beef in the District of Columbia and are entitled to all forms of

relief, including actual damages, treble damages, and interest, reasonable attorneys’ fees

and costs.

                          FIFTH CLAIM FOR RELIEF
                VIOLATION OF THE ILLINOIS ANTITRUST ACT,
                  740 ILL. COMP. STAT. ANN. 10/3(1), ET SEQ.
                    (ON BEHALF OF THE ILLINOIS CLASS)

       190.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       191.   The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

unhampered growth of commerce and industry throughout the State by prohibiting

restraints of trade which are secured through monopolistic or oligarchic practices and

which act or tend to act to decrease competition between and among persons engaged in

commerce and trade. . . .” 740 ILCS 10/2.



                                            - 64 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 68 of 124




       192.   Plaintiffs purchased beef within the State of Illinois during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       193.   Under the Illinois Antitrust Act, indirect purchasers have standing to

maintain an action for damages based on the facts alleged in this Complaint. 740 ILCS

10/7(2).

       194.   Defendants made contracts or engaged in a combination or conspiracy with

each other, though they would have been competitors but for their prior agreement, for

the purpose of fixing, controlling or maintaining prices for beef sold, and/or for allocating

customers or markets for beef within the intrastate commerce of Illinois.

       195.   Defendants further unreasonably restrained trade or commerce and

established, maintained or attempted to acquire monopoly power over the market for beef

in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

       196.   Plaintiffs and members of the Illinois Class were injured with respect to

purchases of beef in Illinois and are entitled to all forms of relief, including actual

damages, treble damages, reasonable attorneys’ fees and costs.

                          SIXTH CLAIM FOR RELIEF
                 VIOLATION OF THE IOWA COMPETITION LAW
                         IOWA CODE § 553.1, ET SEQ.
                      (ON BEHALF OF THE IOWA CLASS)

       197.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.




                                            - 65 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 69 of 124




       198.   The Iowa Competition Law aims to “prohibit[] restraint of economic

activity and monopolistic practices.” Iowa Code § 553.2.

       199.   Plaintiffs purchased beef within the State of Iowa during the Class Period.

But for defendants’ conduct set forth herein, the price per pound of beef would have been

lower, in an amount to be determined at trial.

       200.   Defendants contracted, combined or conspired to restrain or monopolize

trade in the market for beef, and attempted to establish or did in fact establish a monopoly

for the purpose of excluding competition or controlling, fixing or maintaining prices for

beef, in violation of Iowa Code § 553.1, et seq.

       201.   Plaintiffs and members of the Iowa Class were injured with respect to

purchases of beef in Iowa, and are entitled to all forms of relief, including actual

damages, exemplary damages for willful conduct, reasonable attorneys’ fees and costs,

and injunctive relief.

                     SEVENTH CLAIM FOR RELIEF
          VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                    KAN. STAT. ANN. § 50-101, ET SEQ.
                  (ON BEHALF OF THE KANSAS CLASS)

       202.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       203.   The Kansas Restraint of Trade Act aims to prohibit practices which, inter

alia, “tend to prevent full and free competition in the importation, transportation or sale

of articles imported into this state.” Kan. Stat. Ann. § 50-112.




                                            - 66 -
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 70 of 124




       204.    Plaintiffs purchased beef within the State of Kansas during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       205.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing

to maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-

161(b).

       206.    Defendants combined capital, skill or acts for the purposes of creating

restrictions in trade or commerce of beef, increasing the price of beef, preventing

competition in the sale of beef, or binding themselves not to sell beef, in a manner that

established the price of beef and precluded free and unrestricted competition among

themselves in the sale of beef, in violation of Kan. Stat. Ann. § 50-101, et seq.

       207.    Plaintiffs and members of the Kansas Class were injured with respect to

purchases of beef in Kansas and are entitled to all forms of relief, including actual

damages, reasonable attorneys’ fees and costs, and injunctive relief.

                        EIGHTH CLAIM FOR RELIEF
              VIOLATION OF THE MAINE’S ANTITRUST STATUTE
                  ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ.
                    (ON BEHALF OF THE MAINE CLASS)

       208.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       209.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation

of trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally




                                            - 67 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 71 of 124




prohibiting contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev.

Stat. Ann. Tit. 10, §§ 1101-02.

       210.   Plaintiffs purchased beef within the State of Maine during the Class Period.

But for defendants’ conduct set forth herein, the price per pound of beef would have been

lower, in an amount to be determined at trial.

       211.   Under Maine law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).

       212.   Defendants contracted, combined or conspired in restraint of trade or

commerce of beef within the intrastate commerce of Maine, and monopolized or

attempted to monopolize the trade or commerce of beef within the intrastate commerce of

Maine, in violation of Me. Rev. Stat. Ann. Tit. 10, § 1101, et seq.

       213.   Plaintiffs and members of the Maine Class were injured with respect to

purchases of beef in Maine and are entitled to all forms of relief, including actual

damages, treble damages, reasonable attorneys’ and experts’ fees and costs.

                      NINTH CLAIM FOR RELIEF
         VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
                 MICH. COMP. LAWS § 445.771, ET SEQ.
                (ON BEHALF OF THE MICHIGAN CLASS)

       214.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       215.   The Michigan Antitrust Reform Act aims “to prohibit contracts,

combinations, and conspiracies in restraint of trade or commerce . . . to prohibit




                                           - 68 -
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 72 of 124




monopolies and attempts to monopolize trade or commerce . . . [and] to provide

remedies, fines, and penalties for violations of this act.” Mich. Act 274 of 1984.

          216.   Plaintiffs purchased beef within the State of Michigan during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

          217.   Under the Michigan Antitrust Reform Act, indirect purchasers have

standing to maintain an action based on the facts alleged in this Complaint. Mich. Comp.

Laws. § 452.778(2).

          218.   Defendants contracted, combined or conspired to restrain or monopolize

trade or commerce in the market for beef, in violation of Mich. Comp. Laws § 445.772,

et seq.

          219.   Plaintiffs and members of the Michigan Class were injured with respect to

purchases of beef in Michigan and are entitled to all forms of relief, including actual

damages, treble damages for flagrant violations, interest, costs, reasonable attorneys’

fees, and injunctive or other appropriate equitable relief.

                           TENTH CLAIM FOR RELIEF
                 VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                          MINN. STAT. § 325D.49, ET SEQ.
                     (ON BEHALF OF THE MINNESOTA CLASS)

          220.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

          221.   The Minnesota Antitrust Law of 1971 aims to prohibit any contract,

combination or conspiracy when any part thereof was created, formed, or entered into in



                                              - 69 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 73 of 124




Minnesota; any contract, combination or conspiracy, wherever created, formed or entered

into; any establishment, maintenance or use of monopoly power; and any attempt to

establish, maintain or use monopoly power, whenever any of these affect Minnesota trade

or commerce.

       222.    Plaintiffs purchased beef within the State of Minnesota during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       223.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have

standing to maintain an action based on the facts alleged in this Complaint. Minn. Stat. §

325D.56.

       224.    Defendants contracted, combined or conspired in unreasonable restraint of

trade or commerce in the market for beef within the intrastate commerce of and outside

of Minnesota; established, maintained, used or attempted to establish, maintain or use

monopoly power over the trade or commerce in the market for beef within the intrastate

commerce of and outside of Minnesota; and fixed prices and allocated markets for beef

within the intrastate commerce of and outside of Minnesota, in violation of Minn. Stat. §

325D.49, et seq.

       225.    Plaintiffs and members of the Minnesota Class were injured with respect to

purchases of beef in Minnesota and are entitled to all forms of relief, including actual

damages, treble damages, costs and disbursements, reasonable attorneys’ fees, and

injunctive relief necessary to prevent and restrain violations hereof.




                                           - 70 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 74 of 124




                    ELEVENTH CLAIM FOR RELIEF
           VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
                   MISS. CODE ANN. § 74-21-1, ET SEQ.
                (ON BEHALF OF THE MISSISSIPPI CLASS)

       226.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       227.   Title 75 of the Mississippi Code regulates trade, commerce and

investments. Chapter 21 thereof generally prohibits trusts and combines in restraint or

hindrance of trade, with the aim that “trusts and combines may be suppressed, and the

benefits arising from competition in business [are] preserved” to Mississippians. Miss.

Code Ann. § 75-21-39.

       228.   Trusts are combinations, contracts, understandings or agreements, express

or implied, when inimical to the public welfare and with the effect of, inter alia,

restraining trade, increasing the price or output of a commodity, or hindering competition

in the production or sale of a commodity. Miss. Code Ann. § 75-21-1.

       229.   Plaintiffs purchased beef within the State of Mississippi during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       230.   Under Mississippi law, indirect purchasers have standing to maintain an

action under the antitrust provisions of the Mississippi Code based on the facts alleged in

this Complaint. Miss. Code Ann. § 75-21-9.

       231.   Defendants combined, contracted, understood and agreed in the market for

beef, in a manner inimical to public welfare, with the effect of restraining trade,



                                           - 71 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 75 of 124




increasing the price of beef and hindering competition in the sale of beef, in violation of

Miss. Code Ann. § 75-21-1(a), et seq.

       232.   Defendants monopolized or attempted to monopolize the production,

control or sale of beef, in violation of Miss. Code Ann. § 75-21-3, et seq.

       233.   Defendants’ beef is sold indirectly via distributors throughout the State of

Mississippi. During the Class Period, defendants’ illegal conduct substantially affected

Mississippi commerce.

       234.   Plaintiffs and members of the Mississippi Class were injured with respect

to purchases of beef in Mississippi and are entitled to all forms of relief, including actual

damages and a penalty of $500 per instance of injury.

                   TWELFTH CLAIM FOR RELIEF
    VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
                  MO. ANN. STAT. § 407.010, ET SEQ.
               (ON BEHALF OF THE MISSOURI CLASS)

       235.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       236.   Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)

generally governs unlawful business practices, including antitrust violations such as

restraints of trade and monopolization.

       237.   Plaintiffs purchased beef within the State of Missouri during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.




                                            - 72 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 76 of 124




       238.   Under Missouri law, indirect purchasers have standing to maintain an

action under the MMPA based on the facts alleged in this Complaint. Gibbons v. J.

Nuckolls, Inc., 216 S.W.3d 667, 669 (Mo. 2007).

       239.   Defendants contracted, combined or conspired in restraint of trade or

commerce of beef within the intrastate commerce of Missouri, and monopolized or

attempted to monopolize the market for beef within the intrastate commerce of Missouri

by possessing monopoly power in the market and willfully maintaining that power

through agreements to fix prices, allocate markets and otherwise control trade, in

violation of Mo. Ann. Stat. § 407.010, et seq.

       240.   Plaintiffs and members of the Missouri Class were injured with respect to

purchases of beef in Missouri and are entitled to all forms of relief, including actual

damages or liquidated damages in an amount which bears a reasonable relation to the

actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

and injunctive relief.

                       THIRTEENTH CLAIM FOR RELIEF
                  VIOLATION OF THE NEBRASKA JUNKIN ACT,
                       NEB. REV. STAT. § 59-801, ET SEQ.
                    (ON BEHALF OF THE NEBRASKA CLASS)

       241.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       242.   Chapter 59 of the Nebraska Revised Statute generally governs business and

trade practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit

antitrust violations such as restraints of trade and monopolization.



                                           - 73 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 77 of 124




       243.   Plaintiffs purchased beef within the State of Nebraska during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       244.   Under Nebraska law, indirect purchasers have standing to maintain an

action under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat.

§ 59-821.

       245.   Defendants contracted, combined or conspired in restraint of trade or

commerce of beef within the intrastate commerce of Nebraska, and monopolized or

attempted to monopolize the market for beef within the intrastate commerce of Nebraska

by possessing monopoly power in the market and willfully maintaining that power

through agreements to fix prices, allocate markets and otherwise control trade, in

violation of Neb. Rev. Stat. § 59-801, et seq.

       246.   Plaintiffs and members of the Nebraska Class were injured with respect to

purchases of beef in Nebraska and are entitled to all forms of relief, including actual

damages or liquidated damages in an amount which bears a reasonable relation to the

actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

and injunctive relief.

                  FOURTEENTH CLAIM FOR RELIEF
      VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
                 NEV. REV. STAT. § 598A.010, ET SEQ.
                (ON BEHALF OF THE NEVADA CLASS)

       247.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.



                                           - 74 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 78 of 124




       248.   The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open

and competitive production and sale of commodities...is necessary to the economic well-

being of the citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

       249.   The policy of NUTPA is to prohibit acts in restraint of trade or commerce,

to preserve and protect the free, open and competitive market, and to penalize all persons

engaged in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts

include, inter alia, price fixing, division of markets, allocation of customers, and

monopolization of trade. Nev. Rev. Stat. Ann. § 598A.060.

       250.   Plaintiffs purchased beef within the State of Nevada during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       251.   Under Nevada law, indirect purchasers have standing to maintain an action

under NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann.

§598A.210(2).

       252.   Defendants fixed prices by agreeing to establish prices for beef in Nevada,

divided Nevada markets, allocated Nevada customers, and monopolized or attempted

monopolize trade or commerce of beef within the intrastate commerce of Nevada,

constituting a contract, combination or conspiracy in restraint of trade in violation of

Nev. Rev. Stat. Ann. § 598A, et seq.

       253.   Plaintiffs and members of the Nevada Class were injured with respect to

purchases of beef in Nevada in that at least thousands of sales of defendants’ beef took




                                           - 75 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 79 of 124




place in Nevada, purchased by Nevada consumers at supra-competitive prices caused by

defendants’ conduct.

       254.   Accordingly, plaintiffs and members of the Nevada Class are entitled to all

forms of relief, including actual damages, treble damages, reasonable attorneys’ fees,

costs, and injunctive relief.

       255.   In accordance with the requirements of § 598A.210(3), notice of this action

was mailed to the Nevada Attorney General by plaintiffs.

                    FIFTEENTH CLAIM FOR RELIEF
         VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
              N.H. REV. STAT. ANN. TIT. XXXI, § 356, ET SEQ.
             (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

       256.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       257.   Title XXXI of the New Hampshire Statutes generally governs trade and

commerce. Chapter 356 thereof governs combinations and monopolies and prohibits

restraints of trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

       258.   Plaintiffs purchased beef within the State of New Hampshire during the

Class Period. But for defendants’ conduct set forth herein, the price per pound of beef

would have been lower, in an amount to be determined at trial.

       259.   Under New Hampshire law, indirect purchasers have standing to maintain

an action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

       260.   Defendants fixed, controlled or maintained prices for beef, allocated

customers or markets for beef, and established, maintained or used monopoly power, or



                                           - 76 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 80 of 124




attempted to, constituting a contract, combination or conspiracy in restraint of trade in

violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

       261.   Plaintiffs and members of the New Hampshire Class were injured with

respect to purchases of beef in New Hampshire and are entitled to all forms of relief,

including actual damages sustained, treble damages for willful or flagrant violations,

reasonable attorneys’ fees, costs, and injunctive relief.

                       SIXTEENTH CLAIM FOR RELIEF
              VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
                      N.M. STAT. ANN. §§ 57-1-1, ET SEQ.
                  (ON BEHALF OF THE NEW MEXICO CLASS)

       262.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       263.   The New Mexico Antitrust Act aims to prohibit restraints of trade and

monopolistic practices. N.M. Stat. Ann. 57-1-15.

       264.   Plaintiffs purchased beef within the State of New Mexico during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       265.   Under New Mexico law, indirect purchasers have standing to maintain an

action based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

       266.   Defendants contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for beef within the intrastate commerce of New Mexico, in

violation of N.M. Stat. Ann. § 57-1-1, et seq.




                                            - 77 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 81 of 124




       267.   Plaintiffs and members of the New Mexico Class were injured with respect

to purchases of beef in New Mexico and are entitled to all forms of relief, including

actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                SEVENTEENTH CLAIM FOR RELIEF
  VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS
                              LAW
             (ON BEHALF OF THE NEW YORK CLASS)

       268.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       269.   Article 22 of the New York General Business Law general prohibits

monopolies and contracts or agreements in restraint of trade, with the policy of

encouraging competition or the free exercise of any activity in the conduct of any

business, trade or commerce in New York. N.Y. Gen. Bus. Law § 340(1).

       270.   Plaintiffs purchased beef within the State of New York during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       271.   Under New York law, indirect purchasers have standing to maintain an

action based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

       272.   Defendants established or maintained a monopoly within the intrastate

commerce of New York for the trade or commerce of beef and restrained competition in

the free exercise of the conduct of the business of beef within the intrastate commerce of

New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.




                                           - 78 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 82 of 124




       273.   Plaintiffs and members of the New York Class were injured with respect to

purchases of beef in New York and are entitled to all forms of relief, including actual

damages, treble damages, costs not exceeding $10,000, and reasonable attorneys’ fees.

                  EIGHTEENTH CLAIM FOR RELIEF
       VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                    N.C. GEN. STAT. § 75-1, ET SEQ.
            (ON BEHALF OF THE NORTH CAROLINA CLASS)

       274.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       275.   Defendants entered into a contract or combination in the form of trust or

otherwise, or conspiracy in restraint of trade or commerce in the beef market, a

substantial part of which occurred within North Carolina.

       276.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of

which occurred within North Carolina.

       277.   Defendants’ unlawful conduct substantially affected North Carolina’s trade

and commerce.

       278.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the North Carolina Class have been injured in their business or

property and are threatened with further injury.




                                           - 79 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 83 of 124




       279.    By reason of the foregoing, plaintiffs and members of the North Carolina

Class are entitled to seek all forms of relief available, including treble damages, under

N.C. Gen. Stat. § 75-1, et seq.

                NINETEENTH CLAIM FOR RELIEF
VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
                N.D. CENT. CODE § 51-08.1, ET SEQ.
           (ON BEHALF OF THE NORTH DAKOTA CLASS)

       280.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       281.    The North Dakota Uniform State Antitrust Act generally prohibits restraints

on or monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

       282.    Plaintiffs purchased beef within the State of North Dakota during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       283.    Under the North Dakota Uniform State Antitrust Act, indirect purchasers

have standing to maintain an action based on the facts alleged in this Complaint. N.D.

Cent. Code § 51-08.1-08.

       284.    Defendants contracted, combined or conspired in restraint of, or to

monopolize trade or commerce in the market for beef, and established, maintained, or

used a monopoly, or attempted to do so, for the purposes of excluding competition or

controlling, fixing or maintaining prices for beef, in violation of N.D. Cent. Code §§ 51-

08.1-02, 03.




                                            - 80 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 84 of 124




       285.   Plaintiffs and members of the North Dakota Class were injured with respect

to purchases in North Dakota and are entitled to all forms of relief, including actual

damages, treble damages for flagrant violations, costs, reasonable attorneys’ fees, and

injunctive or other equitable relief.

                      TWENTIETH CLAIM FOR RELIEF
                VIOLATION OF THE OREGON ANTITRUST LAW,
                      OR. REV. STAT. § 646.705, ET SEQ.
                    (ON BEHALF OF THE OREGON CLASS)

       286.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       287.   Chapter 646 of the Oregon Revised Statutes generally governs business and

trade practices within Oregon. Sections 705 through 899 thereof govern antitrust

violations, with the policy to “encourage free and open competition in the interest of the

general welfare and economy of the state.” Or. Rev. Stat. § 646.715.

       288.   Plaintiffs purchased beef within the State of Oregon during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       289.   Under Oregon law, indirect purchasers have standing under the antitrust

provisions of the Oregon Revised Statutes to maintain an action based on the facts

alleged in this Complaint. Or. Rev. Stat. § 646.780(1)(a).

       290.   Defendants contracted, combined, or conspired in restraint of trade or

commerce of beef, and monopolized or attempted to monopolize the trade or commerce

of beef, in violation of Or. Rev. Stat. § 646.705, et seq.



                                            - 81 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 85 of 124




       291.    Plaintiffs and members of the Oregon Class were injured with respect to

purchases of beef within the intrastate commerce of Oregon, or alternatively to interstate

commerce involving actual or threatened injury to persons located in Oregon, and are

entitled to all forms of relief, including actual damages, treble damages, reasonable

attorneys’ fees, expert witness fees and investigative costs, and injunctive relief.

                      TWENTY-FIRST CLAIM FOR RELIEF
              VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                        R.I. GEN LAWS § 6-36-1, ET SEQ.
                  (ON BEHALF OF THE RHODE ISLAND CLASS)

       292.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       293.    The Rhode Island Antitrust Act aims to promote the unhampered growth of

commerce and industry throughout Rhode Island by prohibiting unreasonable restraints

of trade and monopolistic practices that hamper, prevent or decrease competition. R.I.

Gen. Laws § 636-2(a)(2).

       294.    Plaintiffs purchased beef within the State of Rhode Island during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       295.    Under the Rhode Island Antitrust Act, as of January 1, 2008, indirect

purchasers have standing to maintain an action based on the facts alleged in this

Complaint. R.I. Gen. Laws § 6-36-11(a). In Rhode Island, the claims of plaintiffs and the

Class alleged herein run from January 1, 2008, through the date that the effects of

defendants’ anticompetitive conduct cease.



                                            - 82 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 86 of 124




       296.    Defendants contracted, combined and conspired in restraint of trade of beef

within the intrastate commerce of Rhode Island, and established, maintained or used, or

attempted to establish, maintain or use, a monopoly in the trade of beef for the purpose of

excluding competition or controlling, fixing or maintaining prices within the intrastate

commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

       297.    Plaintiffs and members of the Rhode Island Class were injured with respect

to purchases of beef in Rhode Island and are entitled to all forms of relief, including

actual damages, treble damages, reasonable costs, reasonable attorneys’ fees, and

injunctive relief.

                TWENTY-SECOND CLAIM FOR RELIEF
        VIOLATION OF THE SOUTH DAKOTA ANTITRUST STATUTE,
                S.D. CODIFIED LAWS § 37-1-3.1, ET SEQ.
             (ON BEHALF OF THE SOUTH DAKOTA CLASS)

       298.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       299.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of

trade, monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1,

3.2.

       300.    Plaintiffs purchased beef within the State of South Dakota during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.




                                            - 83 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 87 of 124




       301.   Under South Dakota law, indirect purchasers have standing under the

antitrust provisions of the South Dakota Codified Laws to maintain an action based on

the facts alleged in this Complaint. S.D. Codified Laws § 37-1-33.

       302.   Defendants contracted, combined or conspired in restraint of trade or

commerce of beef within the intrastate commerce of South Dakota, and monopolized or

attempted to monopolize trade or commerce of beef within the intrastate commerce of

South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

       303.   Plaintiffs and members of the South Dakota Class were injured with respect

to purchases of beef in South Dakota and are entitled to all forms of relief, including

actual damages, treble damages, taxable costs, reasonable attorneys’ fees, and injunctive

or other equitable relief.

                  TWENTY-THIRD CLAIM FOR RELIEF
          VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                    TENN. CODE, § 47-25-101, ET SEQ.
                (ON BEHALF OF THE TENNESSEE CLASS)

       304.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       305.   The Tennessee Trade Practices Act generally governs commerce and trade

in Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or

combinations between persons or corporations made with a view to lessen, or which tend

to lessen, full and free competition in goods in Tennessee. All such arrangements,

contracts, agreements, or combinations between persons or corporations designed, or




                                           - 84 -
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 88 of 124




which tend, to increase the prices of any such goods, are against public policy, unlawful,

and void. Tenn. Code, § 47-25-101.

         306.   Defendants competed unfairly and colluded by meeting to fix prices, divide

markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-

25-101, et seq.

         307.   Defendant’s conduct violated the Tennessee Trade Practice Act because it

was an arrangement, contract, agreement, or combination to lessen full and free

competition in goods in Tennessee, and because it tended to increase the prices of goods

in Tennessee. Specifically, defendants’ combination or conspiracy had the following

effects: (1) price competition for beef was restrained, suppressed, and eliminated

throughout Tennessee; (2) prices for beef were raised, fixed, maintained and stabilized at

artificially high levels throughout Tennessee; (3) plaintiffs and the Tennessee Class were

deprived of free and open competition; and (4) plaintiffs and the Tennessee Class paid

supra-competitive, artificially inflated prices for beef.

         308.   During the Class Period, defendants’ illegal conduct had a substantial effect

on Tennessee commerce as beef was sold in Tennessee.

         309.   Plaintiffs and the Tennessee Class purchased beef within the State of

Tennessee during the Class Period. But for defendants’ conduct set forth herein, the price

per pound of beef would have been lower, in an amount to be determined at trial. As a

direct and proximate result of defendants’ unlawful conduct, plaintiffs and the Tennessee

Class have been injured in their business and property and are threatened with further

injury

                                            - 85 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 89 of 124




       310.   Under Tennessee law, indirect purchasers (such as plaintiffs and the

Tennessee Class) have standing under the Tennessee Trade Practice Acts to maintain an

action based on the facts alleged in this Complaint.

       311.   Plaintiffs and members of the Tennessee Class were injured with respect to

purchases of beef in Tennessee and are entitled to all forms of relief available under the

law, including return of the unlawful overcharges that they paid on their purchases,

damages, equitable relief, and reasonable attorneys’ fees.

                    TWENTY-FOURTH CLAIM FOR RELIEF
                  VIOLATION OF THE UTAH ANTITRUST ACT,
                     UTAH CODE ANN. §§ 76-10-911, ET SEQ.
                      (ON BEHALF OF THE UTAH CLASS)

       312.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       313.   The Utah Antitrust Act aims to “encourage free and open competition in the

interest of the general welfare and economy of this state by prohibiting monopolistic and

unfair trade practices, combinations and conspiracies in restraint of trade or commerce . .

. .” Utah Code Ann. § 76-10-3102.

       314.   Plaintiffs purchased beef within the State of Utah during the Class Period.

But for defendants’ conduct set forth herein, the price per pound of beef would have been

lower, in an amount to be determined at trial.

       315.   Under the Utah Antitrust Act, indirect purchasers who are either Utah

residents or Utah citizens have standing to maintain an action based on the facts alleged

in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).



                                           - 86 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 90 of 124




       316.    Defendants contracted, combined or conspired in restraint of trade or

commerce of beef, and monopolized or attempted to monopolize trade or commerce of

beef, in violation of Utah Code Ann. § 76-10-3101, et seq.

       317.    Plaintiffs and members of the Utah Class who are either Utah residents or

Utah citizens were injured with respect to purchases of beef in Utah and are entitled to all

forms of relief, including actual damages, treble damages, costs of suit, reasonable

attorneys’ fees, and injunctive relief.

                      TWENTY-FIFTH CLAIM FOR RELIEF
              VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
                         W. VA. CODE §47-18-1, ET SEQ.
                  (ON BEHALF OF THE WEST VIRGINIA CLASS)

       318.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       319.    The violations of federal antitrust law set forth above also constitute

violations of section 47-18-1 of the West Virginia Code.

       320.    During the Class Period, defendants and their co-conspirators engaged in a

continuing contract, combination or conspiracy in unreasonable restraint of trade and

commerce and other anticompetitive conduct alleged above in violation of W. Va. Code §

47-18-1, et seq.

       321.    Defendants’ anticompetitive acts described above were knowing, willful

and constitute violations or flagrant violations of the West Virginia Antitrust Act.

       322.    As a direct and proximate result of defendants’ unlawful conduct, plaintiffs

and members of the West Virginia Class have been injured in their business and property



                                            - 87 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 91 of 124




in that they paid more for beef than they otherwise would have paid in the absence of

defendants’ unlawful conduct. As a result of defendants’ violation of Section 47-18-3 of

the West Virginia Antitrust Act, plaintiffs and members of the West Virginia Class seek

treble damages and their cost of suit, including reasonable attorneys’ fees, pursuant to

section 47-18-9 of the West Virginia Code.

                    TWENTY-SIXTH CLAIM FOR RELIEF
              VIOLATION OF THE WISCONSIN ANTITRUST ACT,
                     WIS. STAT. ANN. § 133.01(1), ET SEQ.
                  (ON BEHALF OF THE WISCONSIN CLASS)

       323.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       324.   Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with

the intent “to safeguard the public against the creation or perpetuation of monopolies and

to foster and encourage competition by prohibiting unfair and discriminatory business

practices which destroy or hamper competition.” Wis. Stat. § 133.01.

       325.   Plaintiffs purchased beef within the State of Wisconsin during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       326.   Under Wisconsin law, indirect purchasers have standing under the antitrust

provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in

this Complaint. Wis. Stat. 133.18(a).

       327.   Defendants contracted, combined or conspired in restraint of trade or

commerce of beef, and monopolized or attempted to monopolize the trade or commerce



                                           - 88 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 92 of 124




of beef, with the intention of injuring or destroying competition therein, in violation of

Wis. Stat. § 133.01, et seq.

       328.   Plaintiffs and members of the Wisconsin Class were injured with respect to

purchases of beef in Wisconsin in that the actions alleged herein substantially affected the

people of Wisconsin, with at least thousands of consumers in Wisconsin paying

substantially higher prices for defendants’ beef in Wisconsin.

       329.   Accordingly, plaintiffs and members of the Wisconsin Class are entitled to

all forms of relief, including actual damages, treble damages, costs and reasonable

attorneys’ fees, and injunctive relief.

       330.   Defendants’ and their co-conspirators’ anticompetitive activities have

directly, foreseeably and proximately caused injury to the Wisconsin Class. Their injuries

consist of: (1) being denied the opportunity to purchase lower-priced beef from

defendants, and (2) paying higher prices for defendants’ beef than they would have in the

absence of defendants’ conduct. These injuries are of the type of the laws of Wisconsin

were designed to prevent, and flow from that which makes defendants’ conduct unlawful.

       331.   Defendants are jointly and severally liable for all damages suffered by

plaintiffs and members of the Wisconsin Class.

          VIOLATIONS OF STATE CONSUMER PROTECTION LAWS

       332.   Plaintiffs incorporate by reference the allegations in the preceding

paragraphs.

       333.   The following claims for relief are pled under the consumer protection or

similar laws of each jurisdiction identified below, on behalf of the indicated class.


                                           - 89 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 93 of 124




                 TWENTY-SEVENTH CLAIM FOR RELIEF
        VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
           CAL. BUS. & PROF. CODE § 17200, ET SEQ. (THE “UCL”)
                (ON BEHALF OF THE CALIFORNIA CLASS)

       334.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       335.   The violations of federal antitrust law set forth above also constitute

violations of section 17200, et seq. of California Business and Professions Code.

       336.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts

and practices specified above.

       337.   This claim is instituted pursuant to sections 17203 and 17204 of California

Business and Professions Code, to obtain restitution from these defendants for acts, as

alleged herein, that violated the UCL.

       338.   The defendants’ conduct as alleged herein violated the UCL. The acts,

omissions, misrepresentations, practices and non-disclosures of defendants, as alleged

herein, constituted a common, continuous, and continuing course of conduct of unfair

competition by means of unfair, unlawful, and/or fraudulent business acts or practices

within the meaning of the UCL, including, but not limited to, the violations of section

16720, et seq., of California Business and Professions Code, set forth above.

       339.   Defendants’ acts, omissions, misrepresentations, practices, and non-

disclosures, as described above, whether or not in violation of section 16720, et seq., of




                                           - 90 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 94 of 124




California Business and Professions Code, and whether or not concerted or independent

acts, are otherwise unfair, unconscionable, unlawful or fraudulent.

       340.   Plaintiffs and members of the California Class are entitled to full restitution

and/or disgorgement of all revenues, earnings, profits, compensation, and benefits that

may have been obtained by defendants as a result of such business acts or practices.

       341.   The illegal conduct alleged herein is continuing and there is no indication

that defendants will not continue such activity into the future.

       342.   The unlawful and unfair business practices of defendants, and each of them,

as described above, have caused and continue to cause plaintiffs and the members of the

California Class to pay supra-competitive and artificially inflated prices for beef sold in

the State of California. Plaintiffs and the members of the California Class suffered injury

in fact and lost money or property as a result of such unfair competition.

       343.   As alleged in this Complaint, defendants and their co-conspirators have

been unjustly enriched as a result of their wrongful conduct and by defendants’ unfair

competition. Plaintiffs and the members of the California Class are accordingly entitled

to equitable relief including restitution and/or disgorgement of all revenues, earnings,

profits, compensation, and benefits that may have been obtained by defendants as a result

of such business practices, pursuant to California Business and Professions Code sections

17203 and 17204.




                                           - 91 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 95 of 124




              TWENTY-EIGHTH CLAIM FOR RELIEF
VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
                       PROCEDURES ACT,
                  D.C. CODE § 28-3901, ET SEQ.
       (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

       344.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       345.   Plaintiffs and members of the District of Columbia Class purchased beef

for personal, family, or household purposes.

       346.   By reason of the conduct alleged herein, defendants have violated D.C.

Code § 28-3901, et seq.

       347.   Defendants are “merchants” within the meaning of D.C. Code § 28-

3901(a)(3).

       348.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the Beef market,

a substantial part of which occurred within the District of Columbia.

       349.   Defendant established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within the District of Columbia, for the purpose of excluding competition

or controlling, fixing, or maintaining prices in the Beef Market.

       350.   Defendants’ conduct was an unfair method of competition, and an unfair or

deceptive act or practice within the conduct of commerce within the District of Columbia.

       351.   Defendants’ unlawful conduct substantially affected the District of

Columbia’s trade and commerce.


                                           - 92 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 96 of 124




       352.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and members of the District of Columbia Class have been injured in their business or

property and are threatened with further injury.

       353.   By reason of the foregoing, plaintiffs and members of the District of

Columbia Class are entitled to seek all forms of relief, including treble damages or $1500

per violation (whichever is greater) plus punitive damages, reasonable attorney’s fees and

costs under D.C. Code § 28-3901, et seq.

                    TWENTY-NINTH CLAIM FOR RELIEF
                VIOLATION OF THE FLORIDA DECEPTIVE AND
                     UNFAIR TRADE PRACTICES ACT,
                      FLA. STAT. § 501.201(2), ET SEQ.
                   (ON BEHALF OF THE FLORIDA CLASS)

       354.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       355.   The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§

501.201, et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct

of any trade or commerce,” including practices in restraint of trade. Florida Stat. §

501.204(1).

       356.   The primary policy of the FDUTPA is “[t]o protect the consuming public

and legitimate business enterprises from those who engage in unfair methods of

competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of

any trade or commerce.” Florida Stat. § 501.202(2).




                                           - 93 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 97 of 124




       357.   A claim for damages under the FDUTPA has three elements: (1) a

prohibited practice; (2) causation; and (3) actual damages.

       358.   Under Florida law, indirect purchasers have standing to maintain an action

under the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a)

(“anyone aggrieved by a violation of this [statute] may bring an action . . .”).

       359.   Plaintiffs purchased beef within the State of Florida during the Class

Period. But for defendants’ conduct set forth herein, the price per pound of beef would

have been lower, in an amount to be determined at trial.

       360.   Defendants entered into a contract, combination or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within Florida.

       361.   Defendants established, maintained or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the market for beef, for the purpose of

excluding competition or controlling, fixing or maintaining prices in Florida at a level

higher than the competitive market level, beginning at least as early as 2008 and

continuing through the date of this filing.

       362.   Accordingly, defendants’ conduct was an unfair method of competition,

and an unfair or deceptive act or practice within the conduct of commerce within the

State of Florida.

       363.   Defendants’ unlawful conduct substantially affected Florida’s trade and

commerce.




                                              - 94 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 98 of 124




       364.      As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Florida Class have been injured in their business or property by

virtue of overcharges for beef and are threatened with further injury.

       365.      By reason of the foregoing, plaintiffs and the members of the Florida Class

is entitled to seek all forms of relief, including injunctive relief pursuant to Florida Stat.

§501.208 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs

pursuant to Florida Stat. § 501.211.

                 THIRTIETH CLAIM FOR RELIEF
 VIOLATION OF THE HAWAII REVISED STATUTES ANNOTATED §§ 480-1,
                           ET SEQ.
                 (ON BEHALF OF HAWAII CLASS)

       366.      Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       367.      Defendants have engaged in unfair competition or unfair, unconscionable,

or deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§

480-1, et seq.

       368.      Defendants’ unlawful conduct had the following effects: (1) beef price

competition was restrained, suppressed, and eliminated throughout Hawaii; (2) beef

prices were, fixed, maintained, and stabilized at artificially high levels throughout

Hawaii; (3) plaintiffs and members of the Hawaii Class were deprived of free and open

competition; and (4) plaintiffs and members of the Hawaii Class paid supra-competitive,

artificially inflated prices for beef.




                                              - 95 -
          CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 99 of 124




          369.   During the Class Period, Defendants’ illegal conduct substantially affected

Hawaii commerce and consumers.

          370.   As a direct and proximate result of Defendants’ unlawful conduct, plaintiffs

and members of the Hawaii Class have been injured and are threatened with further

injury.

                  THIRTY-FIRST CLAIM FOR RELIEF
    VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                      BUSINESS PRACTICES ACT,
              815 ILL. COMP. STAT. ANN. 505/10A, ET SEQ.
                (ON BEHALF OF THE ILLINOIS CLASS)

          371.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

          372.   By reason of the conduct alleged herein, defendants have violated 740 Ill.

Comp. Stat. Ann. 10/3(1), et seq.

          373.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within Illinois.

          374.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Illinois, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the beef market.

          375.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Illinois.




                                              - 96 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 100 of 124




       376.   Defendants’ conduct misled consumers, withheld material facts, and

resulted in material misrepresentations to plaintiffs and members of the classes.

       377.   Defendants’ unlawful conduct substantially affected Illinois’s trade and

commerce.

       378.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and members of the Illinois Class were actually deceived and have been injured in their

business or property and are threatened with further injury.

       379.   By reason of the foregoing, plaintiffs and members of the Illinois Class are

entitled to seek all forms of relief, including actual damages or any other relief the Court

deems proper under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

               THIRTY-SECOND CLAIM FOR RELIEF
 VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
              MASS. GEN. LAWS CH. 93A § 1, ET SEQ.
          (ON BEHALF OF THE MASSACHUSETTS CLASS)

       380.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       381.   Plaintiffs reserve their right to bring a claim under Mass. Gen. Laws Ch.

93A et seq. Pursuant to Mass. Gen. Laws Ch. 93A § 9, plaintiffs served all defendants on

April 26, 2019, via certified mail, return receipt requested, Demand for Payment Letters.

In accordance with the statute, these letters explained the unfair acts, the injury suffered,

and requested relief from the defendants within 30 days. If necessary, plaintiffs will

amend to add specific claims under Mass. Gen. Laws Ch. 93A et seq.




                                            - 97 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 101 of 124




                 THIRTY-THIRD CLAIM FOR RELIEF
      VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
              MICH. COMP. LAWS ANN. § 445.901, ET SEQ.
               (ON BEHALF OF THE MICHIGAN CLASS)

       382.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       383.   By reason of the conduct alleged herein, defendants have violated Mich.

Comp. Laws Ann. § 445.901, et seq.

       384.   Defendants have entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

beef market, a substantial part of which occurred within Michigan.

       385.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part

of which occurred within Michigan.

       386.   Defendants’ conduct was conducted with the intent to deceive Michigan

consumers regarding the nature of defendants’ actions within the stream of Michigan

commerce.

       387.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Michigan.

       388.   Defendants’ conduct misled consumers, withheld material facts, and took

advantage of plaintiffs and members-of-the-classes’ inability to protect themselves.




                                           - 98 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 102 of 124




       389.   Defendants’ unlawful conduct substantially affected Michigan’s trade and

commerce.

       390.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and members of the Michigan Class have been injured in their business or property and

are threatened with further injury.

       391.   By reason of the foregoing, plaintiffs and the Michigan Class are entitled to

seek all forms of relief available under Mich. Comp. Laws Ann. § 445.911.

                 THIRTY-FOURTH CLAIM FOR RELIEF
         VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                    MINN. STAT. § 325F.68, ET SEQ.
               (ON BEHALF OF THE MINNESOTA CLASS)

       392.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       393.   By reason of the conduct alleged herein, defendants have violated Minn.

Stat. § 325F.68, et seq.

       394.   Defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

       395.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Minnesota, for the purpose of controlling, fixing, or maintaining

prices in the beef market.

       396.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Minnesota.



                                           - 99 -
           CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 103 of 124




       397.     Defendants’ conduct, specifically in the form of fraudulent concealment of

their horizontal agreement, created a fraudulent or deceptive act or practice committed by

a supplier in connection with a consumer transaction.

       398.     Defendants’ unlawful conduct substantially affected Minnesota’s trade and

commerce.

       399.     Defendants’ conduct was willful.

       400.     As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Minnesota Class have been injured in their business or property

and are threatened with further injury.

       401.     By reason of the foregoing, plaintiffs and the members of the Minnesota

Class are entitled to seek all forms of relief, including damages, reasonable attorneys’

fees and costs under Minn. Stat. § 325F.68, et seq. and applicable case law.

                  THIRTY- FIFTH CLAIM FOR RELIEF
      VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND
                CONSUMER PROTECTION ACT OF 1970,
        MONT. CODE, §§ 30-14-103, ET SEQ., AND §§ 30-14-201, ET. SEQ.
                (ON BEHALF OF THE MONTANA CLASS)

       402.     Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       403.     Defendants have engaged in unfair competition or unfair, unconscionable,

or deceptive acts or practices in violation of the Montana Unfair Trade Practices and

Consumer Protection Act of 1970, Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201,

et. seq.




                                             - 100 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 104 of 124




       404.   Defendants’ unlawful conduct had the following effects: (1) beef price

competition was restrained, suppressed, and eliminated throughout Montana; (2) beef

prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

Montana; (3) plaintiffs and members of the Montana Class were deprived of free and

open competition; and (4) plaintiffs and members of the Montana Class paid supra-

competitive, artificially inflated prices for beef.

       405.   During the Class Period, defendants’ illegal conduct substantially affected

Montana commerce and consumers.

       406.   As a direct and proximate result of defendants’ unlawful conduct, plaintiffs

and members of the Montana Class have been injured and are threatened with further

injury. Defendants have engaged in unfair competition or unfair or deceptive acts or

practices in violation of Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq.,

and, accordingly, plaintiffs and members of the Montana Class seek all relief available

under that statute.

                 THIRTY-SIXTH CLAIM FOR RELIEF
      VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
                  NEB. REV. STAT. § 59-1602, ET SEQ.
               (ON BEHALF OF THE NEBRASKA CLASS)

       407.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       408.   By reason of the conduct alleged herein, defendants have violated Neb.

Rev. Stat. § 59-1602, et seq.




                                             - 101 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 105 of 124




       409.   Defendants have entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

beef market, a substantial part of which occurred within Nebraska.

       410.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part

of which occurred within Nebraska.

       411.   Defendants’ conduct was conducted with the intent to deceive Nebraska

consumers regarding the nature of defendants’ actions within the stream of Nebraska

commerce.

       412.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Nebraska.

       413.   Defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon plaintiffs and members of the Nevada Class’s ability to

protect themselves.

       414.   Defendants’ unlawful conduct substantially affected Nebraska’s trade and

commerce.

       415.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Nebraska Class have been injured in their business or property

and are threatened with further injury.

       416.   By reason of the foregoing, plaintiffs and members of the Nebraska Class

are entitled to seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.

                                           - 102 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 106 of 124




               THIRTY-SEVENTH CLAIM FOR RELIEF
    VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
                 NEV. REV. STAT. § 598.0903, ET SEQ.
               (ON BEHALF OF THE NEVADA CLASS)

       417.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       418.   By reason of the conduct alleged herein, defendants have violated Nev.

Rev. Stat. § 598.0903, et seq.

       419.   Defendants engaged in a deceptive trade practice with the intent to injure

competitors and to substantially lessen competition.

       420.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Nevada, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the beef market.

       421.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Nevada.

       422.   Defendants’ conduct amounted to a fraudulent act or practice committed by

a supplier in connection with a consumer transaction.

       423.   Defendants’ unlawful conduct substantially affected Nevada’s trade and

commerce.

       424.   Defendants’ conduct was willful.




                                           - 103 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 107 of 124




       425.   As a direct and proximate cause of defendants’ unlawful conduct, the

members of the Nevada Class have been injured in their business or property and are

threatened with further injury.

       426.   By reason of the foregoing, the Nevada Class is entitled to seek all forms of

relief, including damages, reasonable attorneys’ fees and costs, and a civil penalty of up

to $5,000 per violation under Nev. Rev. Stat. § 598.0993.

               THIRTY-EIGHTH CLAIM FOR RELIEF
 VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
          N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, ET SEQ.
          (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

       427.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       428.   By reason of the conduct alleged herein, defendants have violated N.H.

Rev. Stat. Ann. tit. XXXI, § 358-A, et seq.

       429.   Defendants have entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

beef market, a substantial part of which occurred within New Hampshire.

       430.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part

of which occurred within New Hampshire.




                                           - 104 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 108 of 124




       431.   Defendants’ conduct was conducted with the intent to deceive New

Hampshire consumers regarding the nature of defendants’ actions within the stream of

New Hampshire commerce.

       432.   Defendants’ conduct was unfair or deceptive within the conduct of

commerce within the State of New Hampshire.

       433.   Defendants’ conduct was willful and knowing.

       434.   Defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon plaintiffs and members of the New Hampshire Class’s

ability to protect themselves.

       435.   Defendants’ unlawful conduct substantially affected New Hampshire’s

trade and commerce.

       436.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the New Hampshire Class have been injured in their business or

property and are threatened with further injury.

       437.   By reason of the foregoing, plaintiffs and the members of the New

Hampshire Class are entitled to seek all forms of relief available under N.H. Rev. Stat.

Ann. tit. XXXI, §§ 358-A:10 and 358-A:10-a.

                  THIRTY-NINTH CLAIM FOR RELIEF
        VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                   N.M. STAT. ANN. §§ 57-12-3, ET SEQ.
               (ON BEHALF OF THE NEW MEXICO CLASS)

       438.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.



                                           - 105 -
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 109 of 124




         439.   By reason of the conduct alleged herein, defendants have violated N.M.

Stat. Ann. §§ 57-12-3, et seq.

         440.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within New Mexico.

         441.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within New Mexico, for the purpose of excluding competition or

controlling, fixing, or maintaining prices in the beef market.

         442.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of New Mexico.

         443.   Defendants’ conduct misled consumers, withheld material facts, and

resulted in material misrepresentations to plaintiffs and members of the New Mexico

Class.

         444.   Defendants’ unlawful conduct substantially affected New Mexico’s trade

and commerce.

         445.   Defendants’ conduct constituted “unconscionable trade practices” in that

such conduct, inter alia, resulted in a gross disparity between the value received by the

New Mexico Class members and the price paid by them for beef as set forth in N.M. Stat.

Ann. § 57-12-2E.

         446.   Defendants’ conduct was willful.




                                            - 106 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 110 of 124




       447.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the New Mexico Class have been injured in their business or

property and are threatened with further injury.

       448.   By reason of the foregoing, plaintiffs and members of the New Mexico

Class are entitled to seek all forms of relief, including actual damages or up to $300 per

violation, whichever is greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§

57-12-10.

                 FORTIETH CLAIM FOR RELIEF
 VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                        PRACTICES ACT,
                 N.C. GEN. STAT. § 75-1.1, ET SEQ.
          (ON BEHALF OF THE NORTH CAROLINA CLASS)

       449.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       450.   By reason of the conduct alleged herein, defendants have violated N.C.

Gen. Stat. § 75-1.1, et seq.

       451.   Defendants entered into a contract, combination, or conspiracy in restraint

of, or to monopolize, trade or commerce in the beef market, a substantial part of which

occurred within North Carolina.

       452.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of North Carolina.

       453.   Defendants’ trade practices are and have been immoral, unethical,

unscrupulous, and substantially injurious to consumers.




                                           - 107 -
         CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 111 of 124




         454.   Defendants’ conduct misled consumers, withheld material facts, and

resulted in material misrepresentations to plaintiffs and members of the North Carolina

Class.

         455.   Defendants’ unlawful conduct substantially affected North Carolina’s trade

and commerce.

         456.   Defendants’ conduct constitutes consumer-oriented deceptive acts or

practices within the meaning of North Carolina law, which resulted in consumer injury

and broad adverse impact on the public at large, and harmed the public interest of North

Carolina consumers in an honest marketplace in which economic activity is conducted in

a competitive manner.

         457.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the North Carolina Class have been injured in their business or

property and are threatened with further injury.

         458.   By reason of the foregoing, plaintiffs and the members of the North

Carolina Class are entitled to seek all forms of relief, including treble damages under

N.C. Gen. Stat. § 7516.

                FORTY-FIRST CLAIM FOR RELIEF
 VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
                 N.D. CENT. CODE § 51-10, ET SEQ.
           (ON BEHALF OF THE NORTH DAKOTA CLASS)

         459.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.




                                             - 108 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 112 of 124




       460.   By reason of the conduct alleged herein, defendants have violated N.D.

Cent. Code § 51-10-01, et seq.

       461.   Defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

       462.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within North Dakota, for the purpose of controlling, fixing, or

maintaining prices in the beef market.

       463.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of North Dakota.

       464.   Defendants’ conduct amounted to a fraudulent or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

       465.   Defendants’ unlawful conduct substantially affected North Dakota’s trade

and commerce.

       466.   Defendants’ conduct was willful.

       467.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the North Dakota Class have been injured in their business or

property and are threatened with further injury.

       468.   By reason of the foregoing, plaintiffs and the members of the North Dakota

Class are entitled to seek all forms of relief, including damages and injunctive relief

under N.D. Cent. Code § 51-10-06.




                                           - 109 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 113 of 124




               FORTY-SECOND CLAIM FOR RELIEF
   VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
                 OR. REV. STAT. § 646.605, ET SEQ.
              (ON BEHALF OF THE OREGON CLASS)

       469.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       470.   By reason of the conduct alleged herein, defendants have violated Or. Rev.

Stat. § 646.608, et seq.

       471.   Defendants have entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

beef market, a substantial part of which occurred within Oregon.

       472.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part

of which occurred within Oregon.

       473.   Defendants’ conduct was conducted with the intent to deceive Oregon

consumers regarding the nature of defendants’ actions within the stream of Oregon

commerce.

       474.   Defendants’ conduct was unfair or deceptive within the conduct of

commerce within the State of Oregon.

       475.   Defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon plaintiffs’ and members of the Oregon Class’s ability to

protect themselves.



                                           - 110 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 114 of 124




       476.   Defendants’ unlawful conduct substantially affected Oregon’s trade and

commerce.

       477.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Oregon Class have been injured in their business or property and

are threatened with further injury.

       478.   By reason of the foregoing, plaintiffs and the members of the Oregon Class

are entitled to seek all forms of relief available under Or. Rev. Stat. § 646.638.

       479.   Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act,

with the filing of this action, a copy of this Complaint is being served upon the Attorney

General of Oregon.

                 FORTY-THIRD CLAIM FOR RELIEF
   VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES
                               ACT,
                  R.I. GEN. LAWS § 6-13.1-1, ET SEQ.
            (ON BEHALF OF THE RHODE ISLAND CLASS)

       480.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       481.   By reason of the conduct alleged herein, defendants have violated R.I. Gen

Laws § 6-13.1-1, et seq.

       482.   Defendants engaged in an unfair or deceptive act or practice with the intent

to injure competitors and consumers through supra-competitive profits.

       483.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of




                                            - 111 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 115 of 124




which occurred within Rhode Island, for the purpose of controlling, fixing, or

maintaining prices in the beef market.

       484.   Defendants’ conduct was unfair or deceptive within the conduct of

commerce within the State of Rhode Island.

       485.   Defendants’ conduct amounted to an unfair or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

       486.   Defendants’ unlawful conduct substantially affected Rhode Island’s trade

and commerce.

       487.   Defendants’ conduct was willful.

       488.   Defendants deliberately failed to disclose material facts to plaintiffs and

members of the Rhode Island Class concerning defendants’ unlawful activities, including

the horizontal conspiracy and artificially-inflated prices for beef.

       489.   Defendants’ deception, including its affirmative misrepresentations and/or

omissions concerning the price of beef, constitutes information necessary to plaintiffs and

members of the Rhode Island Class relating to the cost of beef purchased.

       490.   Plaintiffs and members of the Rhode Island class purchased goods, namely

beef, primarily for personal, family, or household purposes.

       491.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Rhode Island Class have been injured in their business or

property and are threatened with further injury.

       492.   By reason of the foregoing, plaintiffs and the members of the Rhode Island

Class are entitled to seek all forms of relief, including actual damages or $200 per

                                            - 112 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 116 of 124




violation, whichever is greater, and injunctive relief and punitive damages under R.I. Gen

Laws § 6-13.1-5.2.

               FORTY-FOURTH CLAIM FOR RELIEF
  VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES
                              ACT,
                 S.C. CODE ANN. §§ 39-5-10, ET SEQ.
          (ON BEHALF OF THE SOUTH CAROLINA CLASS)

       493.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       494.   By reason of the conduct alleged herein, defendants have violated S.C.

Code Ann. §§ 39-5-10.

       495.   Defendants have entered into a contract, combination, or conspiracy

between two or more persons in restraint of, or to monopolize, trade or commerce in the

beef market, a substantial part of which occurred within South Carolina.

       496.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part

of which occurred within South Carolina.

       497.   Defendants’ conduct was conducted with the intent to deceive South

Carolina consumers regarding the nature of defendants’ actions within the stream of

South Carolina commerce.

       498.   Defendants’ conduct was unfair or deceptive within the conduct of

commerce within the State of South Carolina.




                                           - 113 -
        CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 117 of 124




        499.   Defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon plaintiffs’ and members of the South Carolina Class’s

ability to protect themselves.

        500.   Defendants’ unlawful conduct substantially affected South Carolina trade

and commerce.

        501.   Defendants’ unlawful conduct substantially harmed the public interest of

the State of South Carolina, as nearly all members of the public purchase and consume

beef.

                 FORTY-FIFTH CLAIM FOR RELIEF
  VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE PRACTICES
               AND CONSUMER PROTECTION LAW,
                S.D. CODIFIED LAWS § 37-24, ET SEQ.
           (ON BEHALF OF THE SOUTH DAKOTA CLASS)

        502.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

        503.   By reason of the conduct alleged herein, defendants have violated S.D.

Codified Laws § 37-24-6.

        504.   Defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

        505.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within South Dakota, for the purpose of controlling, fixing, or

maintaining prices in the beef market.




                                            - 114 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 118 of 124




       506.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of South Dakota.

       507.   Defendants’ conduct amounted to a fraudulent or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

       508.   Defendants’ unlawful conduct substantially affected South Dakota’s trade

and commerce.

       509.   Defendants’ conduct was willful.

       510.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the South Dakota Class have been injured in their business or

property and are threatened with further injury.

       511.   By reason of the foregoing, plaintiffs and the members of the South Dakota

Class are entitled to seek all forms of relief, including actual damages and injunctive

relief under S.D. Codified Laws § 37-24-31.

                 FORTY-SIXTH CLAIM FOR RELIEF
      VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                 UTAH CODE ANN. §§ 13-11-1, ET SEQ.
                 (ON BEHALF OF THE UTAH CLASS)

       512.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       513.   By reason of the conduct alleged herein, defendants have violated Utah

Code Ann. §§ 13-11-1, et seq.




                                           - 115 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 119 of 124




       514.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within Utah.

       515.   Defendants are suppliers within the meaning of Utah Code Ann. §§ 13-11-

3.

       516.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Utah, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the beef market.

       517.   Defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Utah.

       518.   Defendants’ conduct and/or practices were unconscionable and were

undertaken in connection with consumer transactions.

       519.   Defendants knew or had reason to know that their conduct was

unconscionable.

       520.   Defendants’ conduct misled consumers, withheld material facts, and

resulted in material misrepresentations to plaintiffs and members of the Utah Class.

       521.   Defendants’ unlawful conduct substantially affected Utah’s trade and

commerce.

       522.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Utah Class have been injured in their business or property and are

threatened with further injury.

                                           - 116 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 120 of 124




       523.   By reason of the foregoing, plaintiffs and the members of the Utah Class

are entitled to seek all forms of relief, including declaratory judgment, injunctive relief,

and ancillary relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.

                   FORTY-SEVENTH CLAIM FOR RELIEF
              VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
                     UTAH CODE ALL. §§ 13-5-1, ET SEQ.
                     (ON BEHALF OF THE UTAH CLASS)

       524.   Plaintiffs incorporate and reallege, as though fully set forth herein, each and

every allegation set forth in the preceding paragraphs of this Complaint.

       525.   By reason of the conduct alleged herein, defendants have violated Utah

Code Ann. §§ 13-5-1, et seq.

       526.   Defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

substantial part of which occurred within Utah.

       527.   Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the beef market, a substantial part of

which occurred within Utah, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the beef market.

       528.   Defendants’ conduct caused or was intended to cause unfair methods of

competition within the State of Utah.

       529.   Defendants’ unlawful conduct substantially affected Utah’s trade and

commerce.




                                            - 117 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 121 of 124




       530.   As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

and the members of the Utah Class have been injured in their business or property and are

threatened with further injury.

       531.   By reason of the foregoing, plaintiffs and the members of the Utah Class

are entitled to seek all forms of relief, including actual damages or $2000 per Utah Class

member, whichever is greater, plus reasonable attorney’s fees under Utah Code Ann. §§

13-5-14, et seq.

        FORTY-EIGHTH CLAIM FOR RELIEF UNJUST ENRICHMENT

       532.   Plaintiffs incorporate by reference the allegations in the preceding

paragraphs.

       533.   As a result of their unlawful conduct described above, defendants have and

will continued to be unjustly enriched by the receipt of unlawfully inflated prices and

unlawful profits of beef.

       534.   Under common law principles of unjust enrichment, defendants should not

be permitted to retain the benefits conferred on them by overpayments by plaintiffs and

members of the classes in the following states: Arizona, California, District of Columbia,

Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota,

Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico,

North Carolina, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah,

West Virginia, and Wisconsin.




                                           - 118 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 122 of 124




                            X.     REQUEST FOR RELIEF

       WHEREFORE, plaintiffs, on behalf of themselves and the classes of all others so

similarly situated, respectfully requests judgment against defendants as follows:

       535.   The Court determine that this action may be maintained as a class action

under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint

plaintiffs as Class Representatives and their counsel of record as Class Counsel, and

direct that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil

Procedure, be given to the Class, once certified;

       536.   The unlawful conduct, conspiracy or combination alleged herein be

adjudged and decreed in violation of Section 1 of the Sherman Act and listed state

antitrust laws, unfair competition laws, state consumer protection laws, and common law;

       537.   Plaintiffs and the Class recover damages, to the maximum extent allowed

under the applicable state laws, and that a joint and several judgments in favor of

plaintiffs and the members of the Classes be entered against defendants in an amount to

be trebled to the extent such laws permit;

       538.   Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining or renewing the conduct,

conspiracy, or combination alleged herein, or from entering into any other conspiracy or

combination having a similar purpose or effect, and from adopting or following any

practice, plan, program, or device having a similar purpose or effect;


                                             - 119 -
       CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 123 of 124




       539.    Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining, or renewing the sharing of highly

sensitive competitive information that permits individual identification of company’s

information;

       540.    Plaintiffs and the members of the classes be awarded pre- and post-

judgment interest as provided by law, and that such interest be awarded at the highest

legal rate from and after the date of service of this Complaint;

       541.    Plaintiffs and the members of the Classes recover their costs of suit,

including reasonable attorneys’ fees, as provided by law; and

       542.    Plaintiffs and the members of the Classes have such other and further relief

as the case may require and the Court may deem just and proper.

                           XI.     JURY TRIAL DEMANDED

       543.    Plaintiffs demand a trial by jury, pursuant to Rule 38(b) of the Federal

Rules of Civil Procedure, of all issues so triable.

Dated: July 15, 2019                       HAGENS BERMAN SOBOL SHAPIRO LLP

                                           By:     s/ Steve W. Berman
                                                 STEVE W. BERMAN


                                           1301 Second Avenue, Suite 2000
                                           Seattle, Washington 98101
                                           Telephone: (206) 623-7292
                                           Facsimile: (206) 623-0594
                                           steve@hbsslaw.com



                                            - 120 -
CASE 0:19-cv-01129-JRT-HB Doc. 53 Filed 07/15/19 Page 124 of 124




                             Shana E. Scarlett
                             Rio S. Pierce
                             HAGENS BERMAN SOBOL SHAPIRO LLP
                             715 Hearst Avenue, Suite 202
                             Berkeley, California 94710
                             Telephone: (510) 725-3000
                             Facsimile: (510) 725-3001
                             shanas@hbsslaw.com
                             riop@hbsslaw.com
                             s/ Brian D. Clark
                             W. Joseph Bruckner (MN #0147758)
                             Elizabeth R. Odette (MN #0340698)
                             Brian D. Clark (MN #0390069)
                             Arielle S. Wagner (MN #0398332)
                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                             100 Washington Avenue South, Suite 2200
                             Minneapolis, MN 55401
                             T: (612) 339-6900
                             F: (612) 339-0981
                             wjbruckner@locklaw.com
                             erodette@locklaw.com
                             bdclark@locklaw.com
                             aswagner@locklaw.com
                             Karl L. Cambronne, (MN #14321)
                             Bryan L. Bleichner, (MN #0326689)
                             Jeffrey D. Bores, (MN #227699)
                             17 Washington Avenue North, Suite 300
                             Minneapolis, MN 55401
                             (612) 339-7300
                             kcambronne@chestnutcambronne.com
                             bbleichner@chestnutcambronne.com
                             jbores@chestnutcambronne.com

                             Counsel for Plaintiffs and the Proposed Indirect
                             Purchaser Classes




                             - 121 -
